 
`
Exhibit 10.129
















WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST
 
Issuer
 
And
 
UNION BANK, N.A.
 
Indenture Trustee


FOURTH AMENDED AND RESTATED
SERIES 2009-VFN INDENTURE SUPPLEMENT
 
Dated as of February 28, 2014











--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED SERIES 2009-VFN INDENTURE SUPPLEMENT, dated as of
February 28, 2014 (the "Indenture Supplement"), between WORLD FINANCIAL NETWORK
CREDIT CARD MASTER NOTE TRUST, a trust organized and existing under the laws of
the State of Delaware (herein, the "Issuer" or the "Trust"), and UNION BANK,
N.A. (successor to The Bank of New York Mellon Trust Company N.A., formerly
known as The Bank of New York Trust Company, N.A. and as successor to BNY
Midwest Trust Company), a national banking association, not in its individual
capacity, but solely as indenture trustee (herein, together with its successors
in the trusts thereunder as provided in the Master Indenture referred to below,
the "Indenture Trustee") under the Master Indenture, dated as of August 1, 2001
(as amended from time to time, the "Indenture"), between the Issuer and the
Indenture Trustee (the Indenture, together with this Indenture Supplement, the
"Agreement").


WHEREAS, the parties hereto are party to the Third Amended and Restated Series
2009-VFN Indenture Supplement, dated as of June 13, 2012 (the "Existing
Indenture Supplement").


NOW THEREFORE, in consideration of the mutual agreements contained herein, the
Existing Indenture Supplement is hereby amended and restated in its entirety as
follows and each party agrees as follows for the benefit of the other party and
the Series 2009-VFN  Noteholders:


Pursuant to Section 2.11 of the Indenture, the Transferor may direct the Issuer
to issue one or more Series of Notes.  The Principal Terms of this Series are
set forth in this Indenture Supplement to the Indenture.


ARTICLE I.

Creation of the Series 2009-VFN Notes


Section 1.1  Designation.


(a) Pursuant to the Indenture and the Existing Indenture Supplement, a Series of
Notes was issued known as "World Financial Network Credit Card Master Note
Trust, Series 2009-VFN" or the "Series 2009-VFN Notes."  The Series 2009-VFN
Notes were issued in four Classes, known as the "Class A Series 2009-VFN
Floating Rate Asset Backed Notes", the "Class M Series 2009-VFN Asset Backed
Notes", the "Class B Series 2009-VFN Asset Backed Notes", and the "Class C
Series 2009-VFN Asset Backed Notes".  The Series 2009-VFN Notes shall be
Variable Interests.


(b)  The Class A Notes may from time to time be divided into separate ownership
tranches (each a "Class A Ownership Tranche") which shall be identical in all
respects, except for their respective Class A Maximum Principal Balances,
Class A Principal Balances and certain matters relating to the rate and payment
of interest.  The initial allocation of Class A Notes among Class A Ownership
Tranches shall be made, and reallocations among such Class A Ownership Tranches
or new Class A Ownership Tranches may be made, as provided in Section 4.1 of
this Indenture Supplement and the Class A Note Purchase Agreement.



--------------------------------------------------------------------------------





(c)  Series 2009-VFN shall be included in Group One and shall be a Principal
Sharing Series.  Series 2009-VFN shall be an Excess Allocation Series with
respect to Group One only.  Series 2009-VFN shall not be subordinated to any
other Series.


ARTICLE II.

Definitions


Section 2.1  Definitions.


(a)  Whenever used in this Indenture Supplement, the following words and phrases
shall have the following meanings, and the definitions of such terms are
applicable to the singular as well as the plural forms of such terms and the
masculine as well as the feminine and neuter genders of such terms.


"Additional Amounts" means, for any date of determination, the sum of (x) the
Class A Additional Amounts, (y) the Class M Additional Amounts and (z) the
Class B Additional Amounts.


"Additional Minimum Transferor Amount" means (a) as of any date of determination
falling in November, December and January of each calendar year, the product of
(i) 2% and (ii) the sum of (A) the Aggregate Principal Receivables and (B) if
such date of determination occurs prior to the Certificate Trust Termination
Date, the amount on deposit in the Excess Funding Account and (b) as of any date
of determination falling in any other month, zero; provided that the amount
specified in clause (a) shall be without duplication with the amount specified
as the "Additional Minimum Transferor Amount" in any future supplement to the
Pooling and Servicing Agreement that specifies such an amount and indicates that
such amount is without duplication of the amount specified in clause (a) and in
the Indenture Supplements relating to the Series outstanding on the Fourth
Amendment Date (or in any future Indenture Supplement that specifies such an
amount and indicates that such amount is without duplication of the amount
specified in clause (a)).  The Additional Minimum Transferor Amount is specified
pursuant to Section 9.7 of this Indenture Supplement as an additional amount to
be considered part of the Minimum Transferor Amount.


"Aggregate Investor Default Amount" means, as to any Monthly Period, the sum of
the Investor Default Amounts in respect of such Monthly Period.


"Allocation Percentage" means, with respect to any Monthly Period, the
percentage equivalent of a fraction:


(a)  the numerator of which shall be equal to:


(i)  for Principal Collections during the Revolving Period and for Finance
Charge Collections and Default Amounts at any time, the Collateral Amount at the
end of the last day of the prior Monthly Period (or, in the case of the Monthly
Period in which the Closing Date occurs, on the Closing Date), less any
reductions to be made to the Collateral Amount on account of principal payments
to be made on the Distribution Date falling in the Monthly Period for which the
2

--------------------------------------------------------------------------------





Allocation Percentage is being calculated; provided, however, that with respect
to any Monthly Period in which a Reset Date occurs as a result of a Class A
Incremental Funding, Class M Incremental Funding, Class B Incremental Funding,
Class C Incremental Funding or the issuance of a new Series, the numerator
determined pursuant to this clause (i) shall be (A) the Collateral Amount as of
the close of business on the later of the last day of the prior Monthly Period
or the preceding Reset Date, in each case less any reductions to be made to the
Collateral Amount on account of principal payments to be made on the
Distribution Date falling in the Monthly Period for which the Allocation
Percentage is being calculated (to the extent not already subtracted in
determining the Collateral Amount), for the period from and including the first
day of the current Monthly Period or the preceding Reset Date, as applicable, to
but excluding such Reset Date and (B) the Collateral Amount as of the close of
business on such Reset Date, less any reductions to be made to the Collateral
Amount on account of principal payments to be made on the Distribution Date
falling in the Monthly Period for which the Allocation Percentage is being
calculated (to the extent not already subtracted in determining the Collateral
Amount), for the period from and including such Reset Date to the earlier of the
last day of such Monthly Period (in which case such period shall include such
day) or the next succeeding Reset Date (in which case such period shall not
include such succeeding Reset Date); or


(ii)  for Principal Collections during the Early Amortization Period and the
Controlled Amortization Period, the Collateral Amount at the end of the last day
of the Revolving Period, provided, however, that during the Controlled
Amortization Period the Transferor may, by written notice to the Indenture
Trustee, the Servicer and the Rating Agencies, reduce the numerator used for
purposes of allocating Principal Collections to Series 2009-VFN at any time if
(x) the Rating Agency Condition shall have been satisfied with respect to such
reduction and (y) the Transferor shall have delivered to the Indenture Trustee
an Officer's Certificate to the effect, based on the facts known to such officer
at that time, in the reasonable belief of the Transferor, such designation will
not cause a Series 2009-VFN Early Amortization Event or an event that, after the
giving of notice or the lapse of time, would cause a Series 2009-VFN Early
Amortization Event to occur with respect to Series 2009-VFN; and


(b)  the denominator of which shall be the greater of (x) the Aggregate
Principal Receivables determined as of the close of business on the last day of
the prior Monthly Period and (y) the sum of the numerators used to calculate the
allocation percentages for allocations with respect to Finance Charge
Collections, Principal Collections or Default Amounts, as applicable, for all
outstanding Series and all outstanding Series under (and as defined in) the
Pooling and Servicing Agreement (other than any Series represented by the
Collateral Certificate) on such date of determination provided, that if one or
more Reset Dates occur in a Monthly Period, the Allocation Percentage for the
portion of the Monthly Period falling on and after such Reset Date and prior to
any subsequent Reset Date will be recalculated for such period as of the close
of business on the subject Reset Date.


3

--------------------------------------------------------------------------------





"Available Finance Charge Collections" means, for any Monthly Period, an amount
equal to the sum of (a) the Investor Finance Charge Collections for such Monthly
Period, plus (b) the Excess Finance Charge Collections allocated to Series
2009-VFN for such Monthly Period.


"Available Principal Collections" means, for any Monthly Period, an amount equal
to the sum of (a) the Investor Principal Collections for such Monthly Period,
minus (b) the amount of Reallocated Principal Collections with respect to such
Monthly Period which pursuant to Section 5.6 are required to be applied on the
related Distribution Date, plus (c) any Shared Principal Collections with
respect to other Principal Sharing Series (including any amounts on deposit in
the Excess Funding Account that are allocated to Series 2009-VFN for application
as Shared Principal Collections), plus (d) the aggregate amount to be treated as
Available Principal Collections pursuant to clauses 5.4(a)(viii) and (ix) for
the related Distribution Date.


"Available Spread Account Amount" means, for any Transfer Date, an amount equal
to the lesser of (a) the amount on deposit in the Spread Account (exclusive of
Investment Earnings on such date and before giving effect to any deposit to, or
withdrawal from, the Spread Account made or to be made with respect to such
date) and (b) the Required Spread Account Amount, in each case on such Transfer
Date.


"Base Rate" means, as to any Monthly Period, the annualized percentage
equivalent of a fraction, the numerator of which is equal to the sum of the
Monthly Interest, any Class A Non‑Use Fees paid pursuant to clause 5.4(a)(ii)
and any Class A Rated Additional Amounts for the related Distribution Period,
and the Noteholder Servicing Fee with respect to such Monthly Period, and the
denominator of which is the Weighted Average Collateral Amount during such
Monthly Period.


"Change in Control" means the failure of Holding to own, directly or indirectly,
100% of the outstanding shares of common stock (excluding directors' qualifying
shares) of Comenity Bank.


 "Class A Additional Amounts" is defined in subsection 5.2(e).


"Class A Breakage Payment" is defined in subsection 5.2(f).


"Class A Fixed Period" is defined in subsection 5.2(a).


"Class A Funding Tranche" is defined in subsection 5.2(a).


"Class AIncremental Funding" means any increase in the Class A Principal Balance
during the Revolving Period made pursuant to the Class A Note Purchase
Agreement.


"Class A Incremental Principal Balance" means the amount of the increase in the
Class A Principal Balance occurring as a result of any Class A Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class A Noteholders pursuant to the Class A Note Purchase Agreement
with respect to such Class A Incremental Funding.


"Class A Maximum Principal Balance" means the "Maximum Class A Principal
Balance" (as defined in the Class A Note Purchase Agreement), as such amount may
be
4

--------------------------------------------------------------------------------





increased or decreased from time to time pursuant to the Class A Note Purchase
Agreement. As applied to any particular Class A Note, the "Class A Maximum
Principal Balance" means the portion of the overall Class A Maximum Principal
Balance represented by that Class A Note.


"Class A Monthly Interest" is defined in subsection 5.2(a).


"Class A Monthly Principal" is defined in subsection 5.3(a).


"Class A Non‑Use Fee" is defined in subsection 5.2(e).


"Class A Non-Use Fee Rate" means, with respect to any Class A Ownership Group,
the rate specified as the Class A Non-Use Fee Rate in a fee letter between the
Transferor and the Class A Noteholders in such Class A Ownership Group.


"Class A Note Purchase Agreement" means the Fourth Amended and Restated Note
Purchase Agreement, dated as of the Fourth Amendment Date, among Transferor,
Servicer and each of the initial Class A Noteholders, as supplemented by the
various Fee Letters referred to (and defined) therein, and as the same may be
amended or otherwise modified from time to time. The Class A Note Purchase
Agreement is hereby designated a "Transaction Document" for all purposes of the
Agreement and this Indenture Supplement.


"Class A Noteholder" means the Person in whose name a Class A Note is registered
in the Note Register.


"Class A Notes" means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-1.


"Class A Ownership Group" means an Ownership Group (as defined in the Class A
Note Purchase Agreement).


"Class A Ownership Group Percentage" means the "Ownership Group Percentage" as
defined in the Class A Note Purchase Agreement.


"Class A Ownership Tranche" is defined in subsection 1.1(b).


"Class A Principal Balance" means, on any Business Day, an amount equal to the
result of (a) $  , plus (b) the aggregate amount of all Class A Incremental
Principal Balances for all Class A Incremental Fundings occurring after the
Fourth Amendment Date and on or prior to that Business Day, minus(c) the
aggregate amount of principal payments made to Class A Noteholders after the
Fourth Amendment Date and on or prior to such Business Day.  As applied to any
particular Class A Note, the "Class A Principal Balance" means the portion of
the overall Class A Principal Balance represented by that Class A Note. The
Class A Principal Balance shall be allocated among the Class A Ownership
Tranches as provided in the Class A Note Purchase Agreement.


"Class A Pro Rata Percentage" means   %.


"Class A Rated Additional Amounts" is defined in subsection 5.2(e).


5

--------------------------------------------------------------------------------





"Class A Required Amount" means, for any Distribution Date, an amount equal to
the excess of the amounts described in clauses 5.4(a)(i), (ii) and (iii) over
the Available Finance Charge Collections applied to pay such amount pursuant to
subsection 5.4(a).


"Class A Scheduled Final Payment Date" means the Distribution Date falling in
the twelfth month following the month in which the Controlled Amortization
Period begins.


"Class A Tranche Rate" means, for any Distribution Period, the Note Rate (as
defined in the Class A Note Purchase Agreement) for each Class A Ownership
Tranche (or any related Class A Funding Tranche).


"Class A Unrated Additional Amounts" is defined in subsection 5.2(e).


"Class B Additional Amounts" is defined, if at all, in the applicable Class B
Note Purchase Agreement.


"Class B Additional Interest" is defined in subsection 5.2(c).


"Class B Deficiency Amount" is defined in subsection 5.2(c).


"Class B Incremental Funding" means any increase in the Class B Principal
Balance during the Revolving Period made pursuant to the applicable Class B Note
Purchase Agreement.


"Class B Incremental Principal Balance" means the amount of the increase in the
Class B Principal Balance occurring as a result of any Class B Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class B Noteholders pursuant to the Class B Note Purchase Agreement
with respect to such Class B Incremental Funding.


"Class B Maximum Principal Balance" means the product of (a) a fraction, the
numerator of which is the Class A Maximum Principal Balance and the denominator
of which is the Class A Pro Rata Percentage and (b) the Class B Pro Rata
Percentage, as such amount may be increased or decreased from time to time
pursuant to the Class B Note Purchase Agreement. As applied to any particular
Class B Note, the "Class B Maximum Principal Balance" means the portion of the
overall Class B Maximum Principal Balance represented by that Class B Note.


"Class B Monthly Interest" is defined in subsection 5.2(c).


"Class B Monthly Principal" is defined in subsection 5.3(c).


"Class B Note Interest Rate" means 0.0%.


"Class B Note Purchase Agreement" means any of the Note Purchase Agreements,
entered into among Comenity Bank, the Transferor and each party that purchases
Class B Notes from the Transferor.


"Class B Noteholder" means the Person in whose name a Class B Note is registered
in the Note Register.


6

--------------------------------------------------------------------------------





"Class B Notes" means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A‑3.


"Class B Principal Balance" means, on any Business Day, an amount equal to the
result of (a) $  , plus (b) the aggregate amount of all Class B Incremental
Principal Balances for all Class B Incremental Fundings occurring after the
Fourth Amendment Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class B Noteholders after the
Fourth Amendment Date and on or prior to such Business Day. As applied to any
particular Class B Note, the "Class B Principal Balance" means the portion of
the overall Class B Principal Balance represented by that Class B Note.


"Class B Pro Rata Percentage" means   %.


"Class B Required Amount" means, for any Distribution Date, an amount equal to
the excess of the amount described in clause 5.4(a)(vi) over the Available
Finance Charge Collections applied to pay such amount pursuant to subsection
5.4(a).


"Class C Additional Amounts" is defined, if at all, in the applicable Class C
Note Purchase Agreement.


"Class C Additional Interest" is defined in subsection 5.2(d).


"Class C Deficiency Amount" is defined in subsection 5.2(d).


"Class CIncremental Funding" means any increase in the Class C Principal Balance
during the Revolving Period made pursuant to the applicable Class C Note
Purchase Agreement.


"Class C Incremental Principal Balance" means the amount of the increase in the
Class C Principal Balance occurring as a result of any Class C Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class C Noteholders pursuant to the Class C Note Purchase Agreement
with respect to such Class C Incremental Funding.


"Class C Maximum Principal Balance" means the product of (a) a fraction, the
numerator of which is the Class A Maximum Principal Balance and the denominator
of which is the Class A Pro Rata Percentage and (b) the Class C Pro Rata
Percentage, as such amount may be increased or decreased from time to time
pursuant to the Class C Note Purchase Agreement. As applied to any particular
Class C Note, the "Class C Maximum Principal Balance" means the portion of the
overall Class C Maximum Principal Balance represented by that Class C Note.


"Class C Monthly Interest" is defined in subsection 5.2(d).


"Class C Monthly Principal" is defined in subsection 5.3(d).


"Class C Note Interest Rate" means 0.0%.


"Class C Note Purchase Agreement" means any of the Note Purchase Agreements,
entered into among Comenity Bank, the Transferor and each party that purchases
Class C Notes from the Transferor.


7

--------------------------------------------------------------------------------





"Class C Noteholder" means the Person in whose name a Class C Note is registered
in the Note Register.


"Class C Notes" means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A‑4.


"Class C Principal Balance" means, on any Business Day, an amount equal to the
result of (a) $  , plus (b) the aggregate amount of all Class C Incremental
Principal Balances for all Class C Incremental Fundings occurring after the
Fourth Amendment Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class C Noteholders after the
Fourth Amendment Date and on or prior to such Business Day. As applied to any
particular Class C Note, the "Class C Principal Balance" means the portion of
the overall Class C Principal Balance represented by that Class C Note.


"Class C Pro Rata Percentage" means   %.


"Class C Required Amount" means, for any Distribution Date, an amount equal to
the excess of the amount described in clause 5.4(a)(vii) over the Available
Finance Charge Collections applied to pay such amount pursuant to subsection
5.4(a).


"Class M Additional Amounts" is defined, if at all, in the applicable Class M
Note Purchase Agreement.


"Class M Additional Interest" is defined in subsection 5.2(b).


"Class M Deficiency Amount" is defined in subsection 5.2(b).


"Class M Incremental Funding" means any increase in the Class M Principal
Balance during the Revolving Period made pursuant to the applicable Class M Note
Purchase Agreement.


"Class M Incremental Principal Balance" means the amount of the increase in the
Class M Principal Balance occurring as a result of any Class M Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class M Noteholders pursuant to the Class M Note Purchase Agreement
with respect to such Class M Incremental Funding.


"Class M Maximum Principal Balance" means the product of (a) a fraction, the
numerator of which is the Class A Maximum Principal Balance and the denominator
of which is the Class A Pro Rata Percentage and (b) the Class M Pro Rata
Percentage, as such amount may be increased or decreased from time to time
pursuant to the Class M Note Purchase Agreement. As applied to any particular
Class M Note, the "Class M Maximum Principal Balance" means the portion of the
overall Class M Maximum Principal Balance represented by that Class M Note.


"Class M Monthly Interest" is defined in subsection 5.2(b).


"Class M Monthly Principal" is defined in subsection 5.3(b).


8

--------------------------------------------------------------------------------





"Class M Note Interest Rate" means 0.00%.


"Class M Note Purchase Agreement" means the Second Amended and Restated Class M
Note Purchase Agreement, entered into among Comenity Bank and the Transferor.


"Class M Noteholder" means the Person in whose name a Class M Note is registered
in the Note Register.


"Class M Notes" means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A‑2.


"Class M Principal Balance" means, on any Business Day, an amount equal to the
result of (a) $  , plus (b) the aggregate amount of all Class M Incremental
Principal Balances for all Class M Incremental Fundings occurring after the
Fourth Amendment Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class M Noteholders after the
Fourth Amendment Date and on or prior to such Business Day. As applied to any
particular Class M Note, the "Class M Principal Balance" means the portion of
the overall Class M Principal Balance represented by that Class M Note.


"Class M Pro Rata Percentage" means   %.


"Class M Required Amount" means, for any Distribution Date, an amount equal to
the excess of the amount described in clause 5.4(a)(v) over the Available
Finance Charge Collections applied to pay such amount pursuant to subsection
5.4(a).


"Closing Date" means September 29, 2009.


"Collateral Amount" means, as of any date of determination, an amount equal to
(a) the Note Principal Balance minus (b) the excess, if any, of the aggregate
amount of Investor Charge-Offs and Reallocated Principal Collections over the
reimbursement of such amounts pursuant to clause 5.4(a)(ix) prior to such date.


"Controlled Amortization Amount" means for any Transfer Date with respect to the
Controlled Amortization Period prior to the payment in full of the Note
Principal Balance, an amount equal to (a) the Note Principal Balance as of the
close of business on the last day of the Revolving Period divided by (b) twelve.


"Controlled Amortization Date" means the first day of the first Monthly Period
that occurs on or after the "Purchase Expiration Date" (as such term is defined
in the Class A Note Purchase Agreement).


"Controlled Amortization Period" means, unless a Series 2009-VFN Early
Amortization Event or a Trust Early Amortization Event shall have occurred prior
thereto, the period commencing at the close of business on the first Controlled
Amortization Date to occur (without being extended as provided in the applicable
Note Purchase Agreement) and ending on the earlier to occur of (a) the
commencement of the Early Amortization Period, and (b) the Series Termination
Date, providedthat Transferor may, by written notice to the Indenture Trustee
and the Lead Agent (and so long as the Early Amortization Period has not begun),
cause the
9

--------------------------------------------------------------------------------





Controlled Amortization Period to begin on any date earlier than the one
otherwise specified above.


"Controlled Amortization Shortfall" initially means zero and thereafter means,
with respect to any Monthly Period during the Controlled Amortization Period,
the excess, if any, of the Controlled Payment Amount for the previous Monthly
Period over the sum of the amount distributed pursuant to subsection 6.2(a) with
respect to the Class A Notes for the previous Monthly Period, the amount
distributed pursuant to subsection 6.2(b) with respect to the Class M Notes for
the previous Monthly Period, the amount distributed pursuant to subsection
6.2(c) with respect to the Class B Notes for the previous Monthly Period and the
amount distributed pursuant to subsection 6.2(d) with respect to the Class C
Notes for the previous Monthly Period.


"Controlled Payment Amount" means, with respect to any Transfer Date, the sum of
(a) the Controlled Amortization Amount for such Transfer Date and (b) any
existing Controlled Amortization Shortfall.


"Day Count Fraction" means, as to any Class A Ownership Tranche (or Class A
Funding Tranche), any Class M Note, any Class B Note or any Class C Note for any
Distribution Period, a fraction (a) the numerator of which is the number of days
in that Distribution Period (or, if less, the number of days during that
Distribution Period during which that Class A Ownership Tranche, Class A Funding
Tranche, Class M Note, Class B Note or Class C Note was outstanding, including
the first, but excluding the last, such day) and (b) the denominator of which is
the actual number of days in the related calendar year (or, if so specified in
the related Note Purchase Agreement, 360).


"DBRS" means DBRS, Inc.


"Default Amount" means, as to any Defaulted Account, the amount of Principal
Receivables (other than Ineligible Receivables, unless there is an Insolvency
Event with respect to Comenity Bank or the Transferor) in such Defaulted Account
on the day it became a Defaulted Account.


"Defaulted Account" means an Account in which there are Defaulted Receivables.


"Designated LIBOR Page" means Reuters Screen LIBOR01 page or such other page as
may replace such page on that service or other service or services as may be
nominated by the British Bankers' Association for the purpose of displaying
London interbank offered rates of U.S. dollar deposits.


"Designated Maturity" means, for any LIBOR Determination Date, one month.


"Dilution" means any downward adjustment made by Servicer in the amount of any
Receivable (a) because of a rebate, refund or billing error to an accountholder,
(b) because such Receivable was created in respect of merchandise which was
refused or returned by an accountholder or (c) for any other reason other than
receiving Collections therefor or charging off such amount as uncollectible.


"Distribution Account" is defined in subsection 5.9(a).


10

--------------------------------------------------------------------------------





"Distribution Date" means the 15th day of each calendar month thereafter, or if
such 15th day is not a Business Day, the next succeeding Business Day.


"Distribution Period" means, for any Distribution Date, the period from and
including the Distribution Date immediately preceding such Distribution Date
(or, in the case of the first Distribution Date, from and including the Closing
Date) to but excluding such Distribution Date.


"Early Amortization Period" means the period commencing on the date on which a
Trust Early Amortization Event or a Series 2009-VFN Early Amortization Event is
deemed to occur and ending on the Series Termination Date.


"Eligible Investments" is defined in Annex A to the Indenture; provided that in
no event shall any Eligible Investment be an equity security or cause the Trust
to have any voting rights in respect of such Eligible Investment.


"Excess Spread Percentage" means, for any Monthly Period, a percentage equal to
the Portfolio Yield for such Monthly Period minus the Base Rate for such Monthly
Period.


"Finance Charge Account" is defined in Section  5.9(a).


"Finance Charge Collections" means Collections of Finance Charge Receivables.


"Finance Charge Shortfall" is defined in Section 5.7.


"Fourth Amendment Date" means February 28, 2014.


"Group One" means, Series 2009-VFN, Series 2010-A, Series 2011-A, Series 2011-B,
Series 2012-A, Series 2012-B, Series 2012-C, Series 2012-D, Series 2013-A,
Series 2013-B, Series 2014-A, each Series under (and as defined in) the Pooling
and Servicing Agreement (other than Series represented by the Collateral
Certificate) hereafter specified in the related supplement to the Pooling and
Servicing Agreement to be included in Group One and each other Series hereafter
specified in the related Indenture Supplement to be included in Group One.


"Incremental Funding" means a Class A Incremental Funding, a Class M Incremental
Funding, a Class B Incremental Funding or a Class C Incremental Funding.


"Investment Earnings" means, for any Distribution Date, all interest and
earnings on Eligible Investments included in the Spread Account (net of losses
and investment expenses) during the Monthly Period immediately preceding such
Distribution Date.


"Investor Charge-Offs" is defined in Section 5.5.


"Investor Default Amount" means, with respect to any Defaulted Account, an
amount equal to the product of (a) the Default Amount and (b) the Allocation
Percentage on the day such Account became a Defaulted Account.


"Investor Finance Charge Collections" means, for any Monthly Period, an amount
equal to the aggregate amount of Finance Charge Collections (including Net
Recoveries treated as
11

--------------------------------------------------------------------------------





Finance Charge Collections) retained or deposited in the Finance Charge Account
for Series 2009-VFN pursuant to clause 5.1(b)(i) for such Monthly Period.


"Investor Principal Collections" means, for any Monthly Period, an amount equal
to the aggregate amount of Principal Collections retained or deposited in the
Principal Account for Series 2009-VFN pursuant to clause 5.1(b)(ii) for such
Monthly Period.


"Investor Uncovered Dilution Amount" means an amount equal to the product of (x)
the Series Allocation Percentage for the related Monthly Period (determined on a
weighted average basis, if one or more Reset Dates occur during that Monthly
Period), times(y) the aggregate Dilutions occurring during that Monthly Period
as to which any deposit is required to be made to the Excess Funding Account
pursuant to subsection 3.9(a) of the Transfer and Servicing Agreement or
subsection 3.9(a) of the Pooling and Servicing Agreement but has not been made,
provided that, to the extent the Transferor Amount is greater than zero at the
time the deposit referred to in clause (y) is required to be made, the Investor
Uncovered Dilution Amount for such amount to be deposited shall be deemed to be
zero.


"LIBOR" means, for any Distribution Period, an interest rate per annum for each
Distribution Period determined by the Indenture Trustee in accordance with the
provisions of Section 5.12.


"LIBOR Determination Date" means (i) September 27, 2009 for the period from and
including the Closing Date through and including November 15, 2009 and (ii) the
second London Business Day prior to the commencement of the second and each
subsequent Distribution Period.


"London Business Day" means any day on which dealings in deposits in United
States dollars are transacted in the London interbank market.


"Majority Noteholders" means for purposes of Section 7.1, (a) at any time that
the Class A Notes are Outstanding, Holders of the Class A Notes representing
more than 50% of the Class A Principal Balance and (b) at any time when Class A
Notes are no longer Outstanding, Holdings of Series 2009-VFN Notes representing
more than 50% of the Note Principal Balance.


"Mandatory Limited Amortization Amount" means, for any Transfer Date with
respect to the Mandatory Limited Amortization Period (beginning with the
Transfer Date in the Monthly Period following the Monthly Period in which the
Mandatory Limited Amortization Period begins) and the Transfer Date in the
Monthly Period in which the Controlled Amortization Period commences (unless the
Non-Renewing Purchaser Class A Principal Balance shall have been reduced to zero
prior to such date), the lesser of (a) the Non-Renewing Purchaser Class A
Principal Balance as of the Mandatory Limited Amortization Date, divided by 12
(with the quotient rounded up to the nearest dollar) and (b) the excess of the
Non-Renewing Purchaser Class A Principal Balance over the Mandatory Limited
Amortization Target.


"Mandatory Limited Amortization Date" means, the Purchase Expiration Date
(without giving effect to a requested extension) but only if all of the
following have occurred:  (x) the Transferor has requested an extension of such
Purchase Expiration Date, (y) there are one or more Non-Renewing Ownership
Groups and (z) the Issuer has not repaid the outstanding Non-
12

--------------------------------------------------------------------------------





Renewing Purchaser Class A Principal Balance on or prior to the related Purchase
Expiration Date (without giving effect to the requested extension).


"Mandatory Limited Amortization Period" means the period commencing on the first
day of the first Monthly Period that commences on or after the Mandatory Limited
Amortization Date and ending the earliest to occur of (x) the payment in full of
the Non-Renewing Purchaser Class A Principal Balance, (y) the commencement of
the Controlled Amortization Period or the Early Amortization Period and (z) the
Series Termination Date.


"Mandatory Limited Amortization Shortfall" means, with respect to any Payment
Date, the excess, if any, of (a) the Mandatory Limited Payment Amount for the
preceding Payment Date over (b) the amounts paid pursuant to Section 5.4(b) with
respect to Class A Monthly Principal.


"Mandatory Limited Amortization Target" means, with respect to any Transfer
Date, (a) the Non-Renewing Purchaser Class A Principal Balance as of the
Mandatory Limited Amortization Date less (b) the product (rounded up to the
nearest dollar) of (i) a fraction, the numerator of which is the number of full
Monthly Periods that have elapsed during the Mandatory Limited Amortization
Period as of such Transfer Date (which, for the avoidance of doubt, shall
exclude the Monthly Period in which such Transfer Date falls), and the
denominator of which is 12 and (ii) the Non-Renewing Purchaser Class A Principal
Balance as of the Mandatory Limited Amortization Date.


"Mandatory Limited Payment Amount" means, with respect to any Transfer Date with
respect to the Mandatory Limited Amortization Period, beginning with the Payment
Date in the Monthly Period immediately following the Monthly Period in which the
Mandatory Limited Amortization Period begins, and the Transfer Date in the
Monthly Period in which the Controlled Amortization Period commences (unless the
Non-Renewing Purchaser Class A Principal Balance shall have been reduced to zero
prior to such date), the sum of (a) the Mandatory Limited Amortization Amount
for such Payment Date, plus (b) any existing Mandatory Limited Amortization
Shortfall.


"Maximum Principal Balance" means the sum of (a) the Class A Maximum Principal
Balance, (b) the Class M Maximum Principal Balance, (c) the Class B Maximum
Principal Balance and (d) the Class C Maximum Principal Balance.


"Minimum Transferor Amount" means (a) prior to the Certificate Trust Termination
Date, the "Minimum Transferor Amount" under (and as defined in) the Pooling and
Servicing Agreement and (b) on and after the Certificate Trust Termination Date,
the "Minimum Transfer Amount" as defined in Annex A to the Indenture.


"Monthly Interest" means, for any Distribution Date, the sum of the Class A
Monthly Interest, the Class M Monthly Interest, the Class B Monthly Interest and
the Class C Monthly Interest for such Distribution Date.


"Monthly Period" means the period from and including the first day of the
calendar month preceding a related Distribution Date to and including the last
day of such calendar month.


13

--------------------------------------------------------------------------------





"Monthly Principal" means, on any Distribution Date, the sum of the Class A
Monthly Principal, the Class M Monthly Principal, the Class B Monthly Principal
and the Class C Monthly Principal with respect to such date.


"Monthly Principal Reallocation Amount" means, for any Monthly Period, an amount
equal to the sum of: (a) the lesser of (i) the sum of Class A Required Amount
and the Servicing Fee Required Amount and (ii) the excess, if any, of the
Collateral Amount over the Class A Principal Balance on the related Distribution
Date (after giving effect to Investor Charge-Offs for the related Monthly
Period), (b) the lesser of (i) the Class M Required Amount and (ii) the excess
of the Collateral Amount over the sum of the Class A Principal Balance and the
Class M Principal Balance on the related Distribution Date (after giving effect
to Investor Charge-Offs for the related Monthly Period and unreimbursed
Reallocated Principal Collections (as of the previous Payment Date and as
required in clause (a) above for the current Monthly Period)) and (c) the lesser
of (i) the Class B Required Amount and (ii) the excess of the Collateral Amount
over the sum of the Class A Principal Balance, the Class B Principal Balance and
the Class C Principal Balance on the related Distribution Date (after giving
effect to Investor Charge-Offs for the related Monthly Period and as required in
clauses (a) and (b) above for the current Monthly Period).


"Non-Renewing Ownership Group" means, commencing on the related Mandatory
Limited Amortization Date, any Class A Ownership Group that has not consented to
the extension of the Purchase Expiration Date when requested as described in the
Class A Note Purchase Agreement.


"Non-Renewing Purchaser Class A Principal Balance" means the outstanding
principal balance of the Class A Notes allocated to Non-Renewing Ownership
Groups.


"Non-Renewing Purchaser Scheduled Distribution Date" means the Distribution Date
falling in the twelfth month following the month in which the Mandatory Limited
Amortization Period begins.


"Note Principal Balance" means, as of any Business Day, the sum of (a) the
Class A Principal Balance, (b) the Class M Principal Balance, (c) the Class B
Principal Balance and (d) the Class C Principal Balance.


"Note Purchase Agreements" means the Class A Note Purchase Agreement, the
Class M Note Purchase Agreement, the Class B Note Purchase Agreement and the
Class C Note Purchase Agreement.


"Noteholder Servicing Fee" is defined in Section 3.1.


"Optional Amortization Amount" is defined in subsection 4.1(b).


"Optional Amortization Date" is defined in subsection 4.1(b).


"Optional Amortization Notice" is defined in subsection 4.1(b).


"Percentage Allocation" is defined in paragraph 5.1(b)(ii)(y).


14

--------------------------------------------------------------------------------





"Portfolio Yield" means, for any Monthly Period, the annualized percentage
equivalent of a fraction, (a) the numerator of which is equal to (i) the
Available Finance Charge Collections (excluding any Excess Finance Charge
Collections), minus (ii) the Aggregate Investor Default Amount and the Investor
Uncovered Dilution Amount for such Monthly Period and (b) the denominator of
which is the Weighted Average Collateral Amount during such Monthly Period.


"Principal Account" is defined in subsection 5.9(a).


"Principal Collections" means Collections of Principal Receivables.


"Principal Shortfall" is defined in Section 5.8.


"Pro Rata Allocation" has the meaning specified in the Class A Note Purchase
Agreement.


"Pro Rata Funding Event" has the meaning specified in the Class A Note Purchase
Agreement.


"Quarterly Excess Spread Percentage" means, with respect to any Distribution
Date, the percentage equivalent of a fraction, the numerator of which is the sum
of the Excess Spread Percentages determined with respect to such Distribution
Date and the immediately preceding two Distribution Dates and the denominator of
which is three.


"Quarterly Payment Rate Percentage" means, with respect to any Distribution
Date, the percentage equivalent of a fraction, the numerator of which is the sum
of the Payment Rate Percentages determined with respect to such Distribution
Date and the immediately preceding two Distribution Dates, and the denominator
of which is three.  For purposes of the foregoing calculation, the "Payment Rate
Percentage" for any Distribution Date shall equal the percentage equivalent of a
faction, the numerator which is the aggregate Collections received during the
immediately preceding Monthly Period, and the denominator of which is the total
Principal Receivables held by the Issuer as of the opening of business on the
first day of such immediately preceding Monthly Period.


"Rating Agency" means DBRS.


"Rating Agency Condition" means, notwithstanding anything to the contrary in the
Indenture, with respect to Series 2009-VFN and any action subject to such
condition, DBRS shall have notified the Issuer in writing that such action will
not result in a reduction or withdrawal of their respective ratings of any
outstanding Class of Series 2009-VFN Notes for which such Rating Agency provides
a rating.


"Reallocated Principal Collections" means, for any Transfer Date, Investor
Principal Collections applied in accordance with Section 5.6 in an amount not to
exceed the Monthly Principal Reallocation Amount for the related Monthly Period.


"Reassignment Amount" means, for any Transfer Date, after giving effect to any
deposits and distributions otherwise to be made on the related Distribution
Date, the sum of (i) the Note Principal Balance on the related Distribution
Date, plus (ii) Monthly Interest for the related
15

--------------------------------------------------------------------------------





Distribution Date and any Monthly Interest previously due but not distributed to
the Series 2009-VFN Noteholders, plus (iii) the amount of Class M Additional
Interest, if any, for the related Distribution Date and any Class M Additional
Interest previously due but not distributed to the Series 2009-VFN Noteholders
on a prior Distribution Date, plus (iv) the amount of Class B Additional
Interest, if any, for the related Distribution Date and any Class B Additional
Interest previously due but not distributed to the Series 2009-VFN Noteholders
on a prior Distribution Date, plus (v) the amount of the Class C Additional
Interest, if any, for the related Distribution Date and any Class C Additional
Interest previously due but not distributed to the Series 2009-VFN Noteholders
on a prior Distribution Date, plus (vi) the amount of Class A Non-Use Fees, if
any, for the related Distribution Date and any Class A Non-Use Fees previously
due but not distributed to the Series 2009-VFN Noteholders on a prior
Distribution Date, plus (vii) the amount of Additional Amounts, if any, for the
related Distribution Date and any Additional Amounts previously due but not
distributed to the Series 2009-VFN Noteholders on a prior Distribution Date.


"Record Date" means, for purposes of Series 2009-VFN with respect to any
Distribution Date or Optional Amortization Date, the date falling five Business
Days prior to such date.


"Reference Banks" means four major banks in the London interbank market selected
by the Servicer.


"Refinancing Date" is defined in subsection 4.1(c).


"Required Class B Principal Balance" means on any date of determination, the
Class B Pro Rata Percentage times the Note Principal Balance.


"Required Class C Principal Balance" means on any date of determination, the
Class C Pro Rata Percentage times the Note Principal Balance.


"Required Class M Principal Balance" means on any date of determination, the
Class M Pro Rata Percentage times the Note Principal Balance.


"Required Retained Transferor Percentage" means, for purposes of Series
2009-VFN, 4%.


"Required Spread Account Amount" means, for any Distribution Date, (a) the
product of (i) the Spread Account Percentage in effect on such date and (ii)
during (x) the Revolving Period, the Collateral Amount and (y) thereafter, the
Collateral Amount as of the last day of the Revolving Period; provided, that in
no event will the Required Spread Account Amount exceed the Class B Principal
Balance (after taking into account any payments to be made on such Distribution
Date).


"Reset Date" means:


(a)  each Addition Date and each "Addition Date" (as such term is defined in the
Pooling and Servicing Agreement), in each case relating to Supplemental
Accounts;


16

--------------------------------------------------------------------------------





(b)  each Removal Date and each "Removal Date" (as such term is defined in the
Pooling and Servicing Agreement) on which, if any Series of Notes or any Series
under (and as defined in) the Pooling and Servicing Agreement has been paid in
full, Principal Receivables equal to the initial Collateral Amount or initial
Principal Balance for that Series are removed from the Receivables Trust;


(c)  each date on which there is an increase in the outstanding balance of any
Variable Interest or "Variable Interest" (as such term is defined in the Pooling
and Servicing Agreement); and


(d)  each date on which a new Series or Class of Notes is issued and each date
on which a new "Series" or "Class" (each as defined in the Pooling and Servicing
Agreement) of investor certificates is issued by the Certificate Trust.


"Revolving Period" means the period from and including the Closing Date to, but
not including, the earlier of (a) the day the Controlled Amortization Period
commences and (b) the day the Early Amortization Period commences.  For the
avoidance of doubt, the Revolving Period shall not terminate upon the
commencement of a Mandatory Limited Amortization Period; provided that for
purposes of Section 8.5 of the Master Indenture, the Mandatory Limited
Amortization Period shall be deemed to be an Amortization Period.


"Series 2009-VFN" means the Series of Notes the terms of which are specified in
this Indenture Supplement.


"Series 2009-VFN Early Amortization Event" is defined in Section 7.1.


"Series 2009-VFN Note" means a Class A Note, a Class M Note, a Class B Note or a
Class C Note.


"Series 2009-VFN Noteholder" means a Class A Noteholder, a Class M Noteholder, a
Class B Noteholder or a Class C Noteholder.


"Series Account" means, (a) with respect to Series 2009-VFN, the Finance Charge
Account, the Principal Account, the Spread Account and the Distribution Account,
and (b) with respect to any other Series, the "Series Accounts" for such Series
as specified in the Indenture and the applicable Indenture Supplement for such
Series.


"Series Allocation Percentage" means, with respect to any Monthly Period, the
percentage equivalent of a fraction, the numerator of which is the Allocation
Percentage for Finance Charge Collections for that Monthly Period and the
denominator of which is the sum of the Allocation Percentage for Finance Charge
Receivables for all outstanding Series on such date of determination; provided
that if one or more Reset Dates occur in a Monthly Period, the Series Allocation
Percentages for the portion of the Monthly Period falling on and after each such
Reset Date and prior to any subsequent Reset Date will be determined using a
denominator which is equal to the sum of the numerators used in determining the
Allocation Percentage for Finance Charge Receivables for all outstanding Series
as of the close of business on the subject Reset Date.


17

--------------------------------------------------------------------------------





"Series Servicing Fee Percentage" means 2% per annum.


"Series Termination Date" means the earliest to occur of (a) the Distribution
Date falling in the Controlled Amortization Period or an Early Amortization
Period on which the Collateral Amount is paid in full, (b) the termination of
the Trust pursuant to the Agreement, (c) the Distribution Date on or closest to
the date falling 46 months after the commencement of the Early Amortization
Period and (d) the Distribution Date on or closest to the date falling 58 months
after the commencement of the Controlled Amortization Period.


"Servicing Fee Required Amount" means, for any Distribution Date, an amount
equal to the excess of the amount described in clause 5.4(a)(iv) over the
Available Finance Charge Collections applied to pay such amount pursuant to
subsection 5.4(a).


"Specified Transferor Amount" means, as of any date of determination, the
Minimum Transferor Amount (including the Additional Minimum Transferor Amount,
if any) as of such date of determination.


"Spread Account" is defined in subsection 5.10(a).


"Spread Account Deficiency" means the excess, if any, of the Required Spread
Account Amount over the Available Spread Account Amount.


"Spread Account Percentage" is defined in the applicable Class B Note Purchase
Agreement.


"Target Amount" is defined in clause 5.1(b)(i).


 "Tranche Invested Amount" has the meaning specified in the Class A Note
Purchase Agreement.


"Transfer" means any sale, transfer, assignment, exchange, participation,
pledge, hypothecation, rehypothecation, or other grant of a security interest in
or disposition of, a Note.


"Weighted Average Class A Principal Balance" means, as to any Class A Ownership
Tranche (or Class A Funding Tranche) for any Distribution Period, the quotient
of (a) the summation of the portion of the Class A Principal Balance allocated
to that Class A Ownership Tranche (or Class A Funding Tranche) determined as of
each day in that Distribution Period, divided by (b) the number of days in that
Distribution Period (or, if less, the number of days during that Distribution
Period during which that Class A Ownership Tranche or Class A Funding Tranche
was outstanding).


"Weighted Average Collateral Amount" means, for any Monthly Period, the quotient
of (a) the summation of the Collateral Amount determined as of each day in that
Monthly Period, divided by (b) the number of days in that Monthly Period.


(b)  Each capitalized term defined herein shall relate to the Series 2009-VFN
Notes and no other Series of Notes issued by the Trust, unless the context
otherwise requires.  All capitalized terms used herein and not otherwise defined
herein have the meanings ascribed to
18

--------------------------------------------------------------------------------





them in Annex A to the Master Indenture, or, if not defined therein, in the Note
Purchase Agreements.


(c)  The interpretive rules specified in Section 1.2 of the Indenture also apply
to this Indenture Supplement.  If any term or provision contained herein shall
conflict with or be inconsistent with any term or provision contained in the
Indenture, the terms and provisions of this Indenture Supplement shall be
controlling.


ARTICLE III.

Noteholder Servicing Fee


Section 3.1  Servicing Compensation.  The share of the Servicing Fee allocable
to Series 2009-VFN for any Transfer Date (the "Noteholder Servicing Fee") shall
be equal to one-twelfth of the product of (a) the Series Servicing Fee
Percentage and (b) the Weighted Average Collateral Amount for the preceding
Monthly Period; provided, however, that with respect to the first Transfer Date,
the Noteholder Servicing Fee shall instead equal 32/360 of such product.  The
remainder of the Servicing Fee shall be paid by the holders of the Transferor
Interest or the noteholders of other Series (as provided in the related
Indenture Supplements) and in no event shall the Trust, the Indenture Trustee or
the Series 2009-VFN Noteholders be liable for the share of the Servicing Fee to
be paid by the holders of the Transferor Interest or the noteholders of any
other Series.


Section 3.2  Representations and Warranties.  The parties hereto agree that the
representations, warranties and covenants set forth in Schedule I shall be a
part of this Indenture Supplement for all purposes.


ARTICLE IV.


Variable Funding Mechanics
Section 4.1  Variable Funding Mechanics


(a)  Class A Incremental Fundings.  From time to time during the Revolving
Period and prior to the Purchase Expiration Date, Transferor and Servicer may
notify the Lead Agent and one or more Class A Noteholders that a Class A
Incremental Funding will occur, subject to the conditions of the Class A Note
Purchase Agreement, with respect to the related Class A Ownership Tranche(s) on
the next or any subsequent Business Day by delivering a Notice of Class A
Incremental Funding (as defined in the Class A Note Purchase Agreement) executed
by Transferor and Servicer to the Lead Agent and the Administrative Agent for
each such Class A Noteholder, specifying the amount of such Class A Incremental
Funding and the Business Day upon which such Class A Incremental Funding is to
occur, provided that a Class A Incremental Funding shall not be requested from
an Administrative Agent for a Class A Noteholder that is a Non-Renewing
Ownership Group if the Incremental Funding would occur on or after the Purchase
Expiration Date (without giving effect to any requested extension of the
Purchase Expiration to which the related Non-Renewing Ownership Group did not
consent).  The amount of Class A Incremental Funding allocated to each Class A
Ownership Group shall be a minimum amount of $1,000,000 or a higher integral
multiple thereof for each Class A Ownership Group,
19

--------------------------------------------------------------------------------





except that a Class A Incremental Funding may be requested in the entire
remaining Class A Purchase Limit of the related Class A Ownership Group.  At any
time that a Pro Rata Funding Event has occurred and is continuing, the amount of
each Class A Incremental Funding shall be allocated among the Class A Ownership
Groups on a pro rata basis based on their respective Class A Ownership Group
Percentages; provided that if a Pro Rata Funding Event has occurred and is
continuing, the amount of the Class A Incremental Funding may be allocated among
the Class A Ownership Groups on a non-pro rata basis if such allocation results
in a Pro Rata Allocation among the Class A Ownership Groups after giving effect
to the Class A Incremental Funding.  Upon any Class A Incremental Funding, the
Class A Principal Balance, the Collateral Amount, the Note Principal Balance and
the Allocation Percentage shall increase as provided herein.  For each Class A
Incremental Funding, the Class A Principal Balance shall increase in an amount
equal to the Class A Incremental Principal Balance.  The increase in the Class A
Principal Balance shall be allocated to the Class A Notes held by the Class A
Noteholders from which purchase prices were received in connection with the
Class A Incremental Funding in proportion to the amount of such purchase prices
received.


(b)  Optional Amortization.  On any Business Day in the Revolving Period or the
Controlled Amortization Period, Transferor may cause Servicer to provide notice
to the Indenture  Trustee, the Lead Agent and the affected Noteholders (an
"Optional Amortization Notice") at least two Business Days prior to any Business
Day (the "Optional Amortization Date") stating its intention to cause a full or
partial amortization of the Class A Notes, the Class M Notes, the Class B Notes
and the Class C Notes with Available Principal Collections on the Optional
Amortization Date, in full, or in part in an amount (the "Optional Amortization
Amount"), which shall be allocated among the Class A Notes, the Class M Notes,
the Class B Notes and the Class C Notes, based on the Class A Pro Rata
Percentage, the Class M Pro Rata Percentage, the Class B Pro Rata Percentage and
the Class C Pro Rata Percentage, respectively; provided that if as a result of
the payment of a Mandatory Limited Payment Amount, the Class B Principal Balance
exceeds the Required Class B Principal Balance or the Class C Principal Balance
exceeds the Required Class C Principal Balance, the Optional Amortization Amount
may be allocated on a non-pro rata basis among the Classes of Series 2009-VFN
Notes in order to reduce the Class B Principal Balance to an amount not less
than the Required Class B Principal Balance and to reduce the Class C Principal
Balance to an amount not less than the Required Class C Principal Balance. The
portion of the Optional Amortization Amount allocated to any Class A Ownership
Group shall be in an aggregate amount not less than $1,000,000 or a higher
integral multiple thereof, except that the Optional Amortization Amount
allocated to any Class A Ownership Group may equal the entire Principal Balance
of the related Class A Note for such Class A Ownership Group.  The Optional
Amortization Notice shall state the Optional Amortization Date, the Optional
Amortization Amount and the allocation of such Optional Amortization Amount
among the various Classes and Class A Ownership Groups; provided that at any
time that a Pro Rata Funding Event has occurred and is continuing, the Class A
Pro Rata Percentage of the Optional Amortization Amount shall be allocated among
the Class A Ownership Groups on a pro rata basis based on their respective Class
A Ownership Group Percentages; provided further that if a Pro Rata Funding Event
has occurred and is continuing, and a Pro Rata Allocation does not exist on the
related Optional Amortization Date, then the Class A Pro Rata Percentage of the
Optional Amortization Amount shall instead be allocated among the Class A
Ownership Groups on a non-pro rata basis such that a Pro Rata Allocation would
exist after giving effect to application of the Optional Amortization Amount, or
if the
20

--------------------------------------------------------------------------------





requested Optional Amortization Amount is not large enough to achieve a Pro Rata
Allocation, allocated in a manner reasonably determined by the Transferor to
most closely align the Tranche Invested Amounts of each Class A Ownership Group
in proportion to the respective Class A Ownership Group Percentages.


(c)  The Optional Amortization Amount shall be paid from Shared Principal
Collections pursuant to Section 5.8.  Allocation of the Optional Amortization
Amount among the various outstanding Class A Funding Tranches shall be at the
discretion of Transferor, and accrued interest and any Class A Additional
Amounts on the affected Class A Funding Tranches shall be payable on the first
Distribution Date on or after the related Optional Amortization Date.  On the
Business Day prior to each Optional Amortization Date, Servicer shall instruct
the Indenture Trustee in writing (which writing shall be substantially in the
form of Exhibit B) to withdraw from the Collection Account and deposit into the
Distribution Account, to the extent of the available funds held therein as
Shared Principal Collections pursuant to Section 5.8, an amount sufficient to
pay the Optional Amortization Amount on that Optional Amortization Date, and the
Indenture Trustee, acting in accordance with such instructions, shall on such
Business Day make such withdrawal and deposit.


(d)  Refinanced Optional Amortization.  On any Business Day in the Revolving
Period or the Controlled Amortization Period, Transferor may, with the consent
of each affected Series 2009-VFN Noteholder, cause Servicer to provide notice to
the Indenture Trustee, the Lead Agent and all of the Series 2009-VFN Noteholders
at least five Business Days prior to any Business Day (the "Refinancing Date")
stating its intention to cause the Series 2009-VFN Notes to be prepaid in full
or in part on the Refinancing Date by causing all or a portion of the Collateral
Amount to be conveyed to one or more Persons (who may be the Noteholders of a
new Series issued substantially contemporaneously with such prepayment) for a
cash purchase price in an amount equal to the sum of (i) the Collateral Amount
(or the portion thereof that is being conveyed), plus (ii) accrued and unpaid
interest on the Collateral Amount (or the portion thereof that is being
conveyed) through the Refinancing Date, plus (iii) any accrued and unpaid
Class A Non‑Use Fees and Class A Additional Amounts in respect of the Collateral
Amount (or portion thereof that is being conveyed) through the Refinancing Date.
In the case of any such conveyance, the purchase price shall be deposited in the
Collection Account and shall be distributed to the applicable Series 2009-VFN
Noteholders on the Refinancing Date in accordance with the terms of this
Indenture Supplement and the Indenture; provided that after giving effect to any
such conveyance and application of the purchase price, (i) the Class M Principal
Balance shall not be less than the Required Class M Principal Balance, (ii) the
Class B Principal Balance shall not be less than the Required Class B Principal
Balance and (iii) the Class C Principal Balance shall not be less than the
Required Class C Principal Balance.  At any time that a Pro Rata Funding Event
has occurred and is continuing, the amount of any reduction in the Class A
Principal Balance on a Refinancing Date shall be allocated among the Class A
Ownership Groups on a pro rata basis based on their respective Class A Ownership
Group Percentages; provided however that if a Pro Rata Funding Event has
occurred and is continuing, and a reduction is requested at such time as a Pro
Rata Allocation does not exist, then the amount of such reduction shall instead
be allocated among the Class A Ownership Groups on a non-pro rata basis such
that a Pro Rata Allocation would exist among the Class A Ownership Groups after
giving effect to the payments made on the Refinancing Date, or if the requested
refinancing amount is not large enough to achieve a Pro Rata Allocation,
allocated in a manner reasonably
21

--------------------------------------------------------------------------------





determined by the Transferor to most closely align the Tranche Invested Amounts
of each Class A Ownership Group in proportion to the respective Class A
Ownership Group Percentages.


(e)  Class M Incremental Fundings.  From time to time during the Revolving
Period, Transferor and Servicer may, to the extent permitted by the applicable
Class M Note Purchase Agreement, notify the Class M Noteholders that a Class M
Incremental Funding will occur, subject to the conditions, if any, of the
applicable Class M Note Purchase Agreements, on any Business Day by delivering a
Notice of Class M Incremental Funding (as defined in the applicable Class M Note
Purchase Agreement) executed by Transferor and Servicer to the Class M
Noteholder, specifying the amount of such Class M Incremental Funding and the
Business Day upon which such Class M Incremental Funding is to occur (which
shall fall at least three Business Days after the date of such Notice).  Upon
any Class M Incremental Funding, the Class M Principal Balance, the Collateral
Amount, the Note Principal Balance and the Allocation Percentage shall increase
as provided herein.


(f)  Class B Incremental Fundings.  From time to time during the Revolving
Period, Transferor and Servicer may, to the extent permitted by the applicable
Class B Note Purchase Agreement, notify the Class B Noteholders that a Class B
Incremental Funding will occur, subject to the conditions, if any, of the
applicable Class B Note Purchase Agreements, on any Business Day by delivering a
Notice of Class B Incremental Funding (as defined in the applicable Class B Note
Purchase Agreement) executed by Transferor and Servicer to the Class B
Noteholder, specifying the amount of such Class B Incremental Funding and the
Business Day upon which such Class B Incremental Funding is to occur (which
shall fall at least three Business Days after the date of such Notice).  Upon
any Class B Incremental Funding, the Class B Principal Balance, the Collateral
Amount, the Note Principal Balance and the Allocation Percentage shall increase
as provided herein.


(g)  Class C Incremental Fundings.  From time to time during the Revolving
Period, Transferor and Servicer may, to the extent permitted by the applicable
Class C Note Purchase Agreement, notify the Class C Noteholders that a Class C
Incremental Funding will occur, subject to the conditions, if any, of the
applicable Class C Note Purchase Agreements, on any Business Day by delivering a
Notice of Class C Incremental Funding (as defined in the applicable Class C Note
Purchase Agreement) executed by Transferor and Servicer to the Class C
Noteholder, specifying the amount of such Class C Incremental Funding and the
Business Day upon which such Class C Incremental Funding is to occur (which
shall fall at least three Business Days after the date of such Notice).  Upon
any Class C Incremental Funding, the Class C Principal Balance, the Collateral
Amount, the Note Principal Balance and the Allocation Percentage shall increase
as provided herein.


Section 4.2  Maximum Principal Balances.  The initial Maximum Principal Balances
of each Series 2009-VFN Note is as set forth on the related Series 2009-VFN
Notes.  The Maximum Principal Balance of each Series 2009-VFN Note may be
reduced or increased from time to time as provided in the related Note Purchase
Agreement.  Increases and decreases in the overall Maximum Principal Balance are
not required to be made ratably among the various Classes of Notes.  Any
decrease in the Maximum Principal Balance of any Series 2009-VFN Note shall be
permanent, unless a subsequent increase in the Maximum Principal Balance is made
in accordance with the related Note Purchase Agreement.


22

--------------------------------------------------------------------------------





ARTICLE V.

Rights of Series 2009-VFN Noteholders and Allocation and Application of
Collections


Section 5.1  Collections and Allocations


(a)  Allocations.  Finance Charge Collections, Principal Collections and
Defaulted Receivables allocated to Series 2009-VFN pursuant to Article VIII of
the Indenture shall be allocated and distributed as set forth in this Article.


(b)  Allocations to the Series 2009-VFN Noteholders.  The Servicer shall on the
Date of Processing, allocate to the Series 2009-VFN Noteholders the following
amounts as set forth below:


(i)  Allocations of Finance Charge Collections. The Servicer shall allocate to
the Series 2009-VFN Noteholders an amount equal to the product of (A) the
Allocation Percentage and (B) the aggregate Finance Charge Collections processed
on such Date of Processing and shall deposit such amount into the Finance Charge
Account, provided that, with respect to each Monthly Period falling in the
Revolving Period (and with respect to that portion of each Monthly Period in the
Controlled Amortization Period falling on or after the day on which Collections
of Principal Receivables equal to the related Controlled Amortization Amount
have been allocated pursuant to clause 5.1(b)(ii)),Collections of Finance Charge
Receivables shall be transferred into the Finance Charge Account only until such
time as the aggregate amount so deposited equals the product of (x) 1.5 and (y)
the sum (the "Target Amount") of (A) the Monthly Interest for the related
Distribution Date, (B) the Class A Non-Use Fee and the Class A Rated Additional
Amounts, if any, (C)  if Comenity Bank is not the Servicer, the Noteholder
Servicing Fee (and if Comenity Bank is the Servicer, then amounts that otherwise
would have been transferred into the Finance Charge Account pursuant to this
clause (C) shall instead by returned to Comenity Bank as payment of the
Noteholder Servicing Fee), (D) any amount required to be deposited in the Spread
Account on the related Transfer Date and (E) the sum of the Investor Default
Amounts for the prior Monthly Period and any Investor Uncovered Dilution Amount
for the prior Monthly Period; provided further, that, notwithstanding the
preceding proviso, if on any Business Day the Servicer determines that the
Target Amount for a Monthly Period exceeds the Target Amount for that Monthly
Period as previously calculated by Servicer, then (x) Servicer shall (on the
same Business Day) inform Transferor of such determination, and (y) within two
Business Days of receiving such notice Transferor shall deposit into the Finance
Charge Account funds in an amount equal to the amount of Collections of Finance
Charge Receivables allocated to the Noteholders for that Monthly Period but not
deposited into the Finance Charge Account due to the operation of the preceding
proviso (but not in excess of the amount required so that the aggregate amount
deposited for the subject Monthly Period equals the Target Amount); and
provided, further, if on any Transfer Date the Transferor Amount is less than
the Specified Transferor Amount after giving effect to all transfers and
deposits on that Transfer Date, Transferor shall, on that Transfer Date, deposit
into the Principal Account funds in an amount equal to the amounts of Available
Finance Charge Collections that are required to be treated as
23

--------------------------------------------------------------------------------





Available Principal Collections pursuant to clause 5.4(a)(viii)and (ix) but are
not available from funds in the Finance Charge Account as a result of the
operation of second preceding proviso.


With respect to any Monthly Period when deposits of Collections of Finance
Charge Receivables into the Finance Charge Account are limited to deposits up to
1.5 times the Target Amount in accordance with clause (i) above, notwithstanding
such limitation and notwithstanding the provisions of Section 8.4(a) of the
Indenture: (1) "Reallocated Principal Collections" for the related Transfer Date
shall be calculated as if the full amount of Finance Charge Collections
allocated to the Noteholders during that Monthly Period had been deposited in
the Finance Charge Account and applied on such Transfer Date in accordance with
subsection 5.4(a); and (2) Collections of Finance Charge Receivables released to
Transferor pursuant to such Section 5.1(b)(i) shall be deemed, for purposes of
all calculations under this Indenture Supplement, to have been retained in the
Finance Charge Account and applied to the items specified in subsections 5.4(a)
to which such amounts would have been applied (and in the priority in which they
would have been applied) had such amounts been available in the Finance Charge
Account on such Transfer Date.  To avoid doubt, the calculations referred to in
the preceding clause (2) include the calculations required by clause (b) of the
definition of Collateral Amount and by the definition of Portfolio Yield.


(ii)  Allocations of Principal Collections.  The Servicer shall allocate to the
Series 2009-VFN Noteholders the following amounts as set forth below:


(x)  Allocations During the Revolving Period.


(1)  During the Revolving Period an amount equal to the product of the
Allocation Percentage and the aggregate amount of Principal Collections
processed on such Date of Processing, shall be allocated to the Series 2009-VFN
Noteholders and first, retained in the Principal Account to the extent
necessary, to pay the Mandatory Limited Payment Amount on the related
Distribution Date, second, if an Optional Amortization Notice has been given or
any other Principal Sharing Series is outstanding and in its accumulation period
or amortization period, retained in the Principal Account for application, to
the extent necessary, as Optional Amortization Amounts or as Shared Principal
Collections for other Principal Sharing Series on the related Distribution Date,
third, deposited in the Excess Funding Account to the extent necessary so that
the Transferor Amount is not less than the Specified Transferor Amount and
fourth, paid to the holders of the Transferor Interest.


(2)  With respect to each Monthly Period falling in the Revolving Period, to the
extent that Collections of Principal Receivables allocated to the Series
2009-VFN Noteholders pursuant to this clause 5.1(b)(ii) are paid to Transferor,
Transferor shall make an amount equal to the Reallocated Principal Collections
for the related Transfer Date available on that Transfer Date for application in
accordance with Section 5.6.


24

--------------------------------------------------------------------------------





(y)  Allocations During the Controlled Amortization Period.  During the
Controlled Amortization Period an amount equal to the product of  the Allocation
Percentage and the aggregate amount of Principal Collections processed on such
Date of Processing (the product for any such date is hereinafter referred to as
a "Percentage Allocation") shall be allocated to the Series 2009-VFN Noteholders
and transferred to the Principal Account until applied as provided herein;
provided, however, that if the sum of such Percentage Allocation and all
preceding Percentage Allocations with respect to the same Monthly Period exceeds
the Controlled Payment Amount during the Controlled Amortization Period for the
related Distribution Date, then such excess shall not be treated as a Percentage
Allocation and shall be first, if any other Principal Sharing Series is
outstanding and in its accumulation period or amortization period, retained in
the Principal Account for application, to the extent necessary, as Shared
Principal Collections to other Principal Sharing Series on the related
Distribution Date, second, retained in the Principal Account to pay any Optional
Amortization Amount on the related Optional Amortization Date, third, deposited
in the Excess Funding Account to the extent necessary so that the Transferor
Amount is not less than the Specified Transferor Amount and fourth, paid to the
holders of the Transferor Interest.


(z)  Allocations During the Early Amortization Period.  During the Early
Amortization Period, an amount equal to the product of  the Allocation
Percentage and the aggregate amount of Principal Collections processed on such
Date of Processing shall be allocated to the 2009-VFN Noteholders and
transferred to the Principal Account until applied as provided herein; provided,
however, that after the date on which an amount of such Principal Collections
equal to the Note Principal Balance has been deposited into the Principal
Account such amount shall be first, if any other Principal Sharing Series is
outstanding and in its accumulation period or amortization period, retained in
the Principal Account for application, to the extent necessary, as Shared
Principal Collections to other Principal Sharing Series on the related
Distribution Date, second deposited in the Excess Funding Account to the extent
necessary so that the Transferor Amount is not less than the Specified
Transferor Amount and third paid to the holders of the Transferor Interest.


(c)  During any period when Servicer is permitted by Section 4.3 of the Pooling
and Servicing Agreement or Section 8.4 of the Indenture to make a single monthly
deposit to the Collection Account, amounts allocated to the Noteholders pursuant
to Sections 5.1(a) and (b) with respect to any Monthly Period need not be
deposited into the Collection Account or any Series Account prior to the related
Transfer Date, and, when so deposited, (x) may be deposited net of any amounts
required to be distributed to Transferor and, if Comenity Bank is Servicer, to
Servicer, and (y) shall be deposited into the Finance Charge Account (in the
case of Collections of Finance Charge Receivables) and the Principal Account (in
the case of Collections of Principal Receivables (not including any Shared
Principal Collections allocated to Series 2009-VFN pursuant to Section 4.15 of
the Pooling and Servicing Agreement or Section 8.5 of the Indenture)).


25

--------------------------------------------------------------------------------





(d)  On any date, Servicer may withdraw from the Collection Account or any
Series Account any amounts inadvertently deposited in such account that should
have not been so deposited.


Section 5.2  Determination of Monthly Interest.


(a)  Pursuant to the Class A Note Purchase Agreement, certain Class A Ownership
Tranches may from time to time be divided into one or more subdivisions (each,
as further specified in the Class A Note Purchase Agreement, a "Class A Funding
Tranche") which will accrue interest on different bases.  For Class A Funding
Tranches that accrue interest by reference to a commercial paper rate or LIBOR,
a specified period (each, a "Class A Fixed Period") will be designated in the
Class A Note Purchase Agreement during which that Class A Funding Tranche may
accrue interest at a fixed rate.  The amount of monthly interest ("Class A
Monthly Interest") distributable from the Distribution Account with respect to
the Class A Notes on any Distribution Date shall be an amount equal to the
aggregate amount of interest that accrued over that Distribution Period on each
Class A Funding Tranche (plus the aggregate amount of interest that accrued over
any prior Distribution Period on any Class A Funding Tranche and has not yet
been paid, plus additional interest (to the extent permitted by law) on such
overdue amounts at the weighted average interest rate applicable to the related
Class A Ownership Tranche during that Distribution Period, and minus any
overpayment of interest on the prior Distribution Date as a result of the
estimation referred to below), all as determined by Servicer on the related
Determination Date. For purposes of such determination, Servicer shall rely upon
information provided by the various Administrative Agents pursuant to the
Class A Note Purchase Agreement including estimates of the interest to accrue on
any Class A Funding Tranche through the related Distribution Date. The interest
accrued on any Class A Ownership Tranche (or related Class A Funding Tranche)
for any Distribution Period shall be determined using the applicable Class A
Tranche Rate and shall equal the product of (x) the Weighted Average Class A
Principal Balance for that Class A Ownership Tranche (or Class A Funding
Tranche), (y) the applicable Class A Tranche Rate and (z) the applicable Day
Count Fraction.


(b)  The amount of monthly interest ("Class M Monthly Interest") distributable
from the Distribution Account with respect to the Class M Notes on any
Distribution Date shall be an amount equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Distribution
Period and the denominator of which is 360, times (B) the Class M Note Interest
Rate in effect with respect to the related Distribution Period and (ii) the
average Class M Principal Balance outstanding during the preceding Monthly
Period.


On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the "Class M Deficiency Amount"), of (x) the
aggregate amount accrued pursuant to this subsection 5.2(c) as of the prior
Distribution Date over (y) the amount of funds actually transferred from the
Distribution Account for payment of such amount.  If the Class M Deficiency
Amount for any Distribution Date is greater than zero, on each subsequent
Distribution Date until such Class M Deficiency Amount is fully paid, an
additional amount ("Class M Additional Interest") equal to the product of
(i) (A) a fraction, the numerator of which is the actual number of days in the
related Distribution Period and the denominator of which is 360, times (B) the
Class M Note Interest Rate in effect with respect to the related Distribution
Period and (ii) such Class M Deficiency Amount (or the portion thereof which has
not been paid
26

--------------------------------------------------------------------------------





to the Class M Noteholders) shall be payable as provided herein with respect to
the Class M Notes.  Notwithstanding anything to the contrary herein, Class M
Additional Interest shall be payable or distributed to the Class M Noteholders
only to the extent permitted by applicable law.
 
(c)  The amount of monthly interest ("Class B Monthly Interest") distributable
from the Distribution Account with respect to the Class B Notes on any
Distribution Date shall be an amount equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Distribution
Period and the denominator of which is 360, times (B) the Class B Note Interest
Rate in effect with respect to the related Distribution Period and (ii) the
average Class B Principal Balance outstanding during the preceding Monthly
Period.


On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the "Class B Deficiency Amount"), of (x) the
aggregate amount accrued pursuant to this subsection 5.2(c) as of the prior
Distribution Date over (y) the amount of funds actually transferred from the
Distribution Account for payment of such amount.  If the Class B Deficiency
Amount for any Distribution Date is greater than zero, on each subsequent
Distribution Date until such Class B Deficiency Amount is fully paid, an
additional amount ("Class B Additional Interest") equal to the product of
(i) (A) a fraction, the numerator of which is the actual number of days in the
related Distribution Period and the denominator of which is 360, times (B) the
Class B Note Interest Rate in effect with respect to the related Distribution
Period and (ii) such Class B Deficiency Amount (or the portion thereof which has
not been paid to the Class B Noteholders) shall be payable as provided herein
with respect to the Class B Notes.  Notwithstanding anything to the contrary
herein, Class B Additional Interest shall be payable or distributed to the
Class B Noteholders only to the extent permitted by applicable law.


(d)  The amount of monthly interest ("Class C Monthly Interest") distributable
from the Distribution Account with respect to the Class C Notes on any
Distribution Date shall be an amount equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Distribution
Period and the denominator of which is 360, times (B) the Class C Note Interest
Rate in effect with respect to the related Distribution Period and (ii) the
average Class C Principal Balance outstanding during the preceding Monthly
Period.


On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the "Class C Deficiency Amount"), of (x) the
aggregate amount accrued pursuant to this subsection 5.2(c) as of the prior
Distribution Date over (y) the amount of funds actually transferred from the
Distribution Account for payment of such amount.  If the Class C Deficiency
Amount for any Distribution Date is greater than zero, on each subsequent
Distribution Date until such Class C Deficiency Amount is fully paid, an
additional amount ("Class C Additional Interest") equal to the product of
(i) (A) a fraction, the numerator of which is the actual number of days in the
related Distribution Period and the denominator of which is 360, times (B) the
Class C Note Interest Rate in effect with respect to the related Distribution
Period and (ii) such Class C Deficiency Amount (or the portion thereof which has
not been paid to the Class C Noteholders) shall be payable as provided herein
with respect to the Class C Notes.  Notwithstanding anything to the contrary
herein, Class C Additional Interest shall be payable or distributed to the
Class C Noteholders only to the extent permitted by applicable law.


(e)  In addition to Class A Monthly Interest, each Class A Noteholder (i) shall
receive a monthly commitment fee (a "Class A Non-Use Fee") with respect to each
Distribution Period
27

--------------------------------------------------------------------------------





(or portion thereof) falling in the Revolving Period accruing at the Class A
Non-Use Fee Rate based on its portion of the excess of the average Class A
Maximum Principal Balance over the average Class A Principal Balance for such
period and (ii) shall be entitled to receive certain other amounts identified as
Class A Additional Amounts (such amounts, including Class A Breakage Payments,
being "Class A Additional Amounts") in the Class A Note Purchase Agreement.  The
Class A Non-Use Fee shall accrue based upon the number of days in the related
Distribution Period (or the portion thereof falling in the Revolving Period) and
a year of 365 or 366 days, as applicable.  Class A Additional Amounts payable on
any Distribution Date shall, so long as they equal less than 0.50% of the
Weighted Average Collateral Amount over the related Distribution Period,
constitute "Class A Rated Additional Amounts." Any Class A Additional Amounts
payable on any Distribution Date in excess of the foregoing limitation shall
constitute "Class A Unrated Additional Amounts."


(f)  If any distribution of principal is made with respect to any Class A
Funding Tranche with a Fixed Period and a fixed interest rate other than on (i)
the last day of that Fixed Period or (ii) a Distribution Date, or if the Class A
Funded Amount of any Class A Ownership Tranche is reduced by an Optional
Amortization Amount in an amount greater than the amount (if any) specified in
the Class A Note Purchase Agreement with respect to that Class A Ownership
Tranche without the applicable number (as specified in the Class A Note Purchase
Agreement) of Business Days' prior notice to the affected Holder, and in either
case (i) the interest paid by the Class A Holder holding that Class A Funding
Tranche to providers of funds to it to fund that Class A Funding Tranche exceeds
(ii) returns earned by that Class A Holder through the related Distribution Date
(or, if earlier, the last day of that Fixed Period) by redeployment of such
funds in highly rated short-term money market instruments, then, upon written
notice (which notice shall be signed by an officer of that Class A Holder with
knowledge of and responsibility for such matters and shall set forth in
reasonable detail the basis for requesting the amounts) from such Class A Holder
to Servicer, such Class A Holder shall be entitled to receive additional amounts
in the amount of such excess (each, a "Class A Breakage Payment") on the
Distribution Date on or after the date such distribution of principal is made
with respect to that Funding Tranche, so long as such written notice is received
not later than noon, New York City time, on the Transfer Date related to such
Distribution Date. For purposes of calculations under this paragraph, any
payment received by a Class A Holder later than noon, New York City time, on any
day shall be deemed to have been received on the next day.


Section 5.3  Determination of Class A Monthly Principal, Class M Monthly
Principal, Class B Monthly Principal and Class C Monthly Principal.


(a)  The amount of monthly principal (the "Class A Monthly Principal") to be
transferred from the Principal Account with respect to the Class A Notes (i) on
each Transfer Date, beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date), shall be equal to
the least of (w) the Class A Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class A Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6), and (z) the Class A
28

--------------------------------------------------------------------------------





Principal Balance, and (ii) on each Transfer Date, beginning with the Transfer
Date in the Monthly Period following the Monthly Period in which the Early
Amortization Period begins, shall be equal to the least of (x) the Available
Principal Collections on deposit in the Principal Account with respect to such
Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6), and (z) the Class A Principal Balance and
(iii) on each Transfer Date, beginning with the Transfer Date in the Monthly
Period following the Monthly Period in which the Mandatory Limited Amortization
Period begins and ending on the Transfer Date in the Monthly Period in which the
Controlled Amortization Period begins (unless an Early Amortization Period shall
have commenced prior to the end of the Monthly Period immediately preceding such
Transfer Date), shall be equal to the least of (x) the Class A Senior Percentage
of the Available Principal Collections on deposit in the Principal Account with
respect to such Transfer Date, (y) prior to the Non-Renewing Purchaser Scheduled
Distribution Date, the Class A Senior Percentage of the Mandatory Limited
Payment Amount for such Transfer Date, and (z) the Non-Renewing Purchaser Class
A Principal Balance.


(b)  The amount of monthly principal (the "Class M Monthly Principal") to be
transferred from the Principal Account with respect to the Class M Notes (i) on
each Transfer Date, beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date), shall be equal to
the least of (w) the Class M Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class M Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of Class A Monthly Principal),
and (z) the Class M Principal Balance, and (ii) on each Transfer Date, beginning
with the Transfer Date in the Monthly Period following the Monthly Period in
which the Early Amortization Period begins, shall be equal to the least of (x)
the excess of the Available Principal Collections on deposit in the Principal
Account with respect to such Transfer Date, over the portion of such Available
Principal Collections applied to Class A Monthly Principal on such Transfer
Date, (y) the Collateral Amount (after taking into account any adjustments to be
made on such Transfer Date and the related Distribution Date pursuant to
Sections 5.5 and 5.6 and the payment of Class A Monthly Principal), and (z) the
Class M Principal Balance.


(c)  The amount of monthly principal (the "Class B Monthly Principal") to be
transferred from the Principal Account with respect to the Class B Notes (i) on
each Transfer Date beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date), shall be equal to
the least of (w) the Class B Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class B Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of Class A Monthly Principal
and Class M Monthly Principal), and (z) the Class B Principal
29

--------------------------------------------------------------------------------





Balance, and (ii) on each Transfer Date, beginning with the Transfer Date in the
Monthly Period following the Monthly Period in which the Early Amortization
Period begins, shall be equal to the least of (x) the excess of the Available
Principal Collections on deposit in the Principal Account with respect to such
Transfer Date, over the portion of such Available Principal Collections applied
to Class A Monthly Principal, and Class M Monthly Principal on such Transfer
Date, (y) the Collateral Amount (after taking into account any adjustments to be
made on such Transfer Date and the related Distribution Date pursuant to
Sections 5.5 and 5.6 and the payment of Class A Monthly Principal and Class M
Monthly Principal), and (z) the Class B Principal Balance.


(d)  The amount of monthly principal (the "Class C Monthly Principal") to be
transferred from the Principal Account with respect to the Class C Notes (i) on
each Transfer Date beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date), shall be equal to
the least of (w) the Class C Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class C Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of Class A Monthly Principal,
Class M Monthly Principal and Class B Monthly Principal), and (z) the Class C
Principal Balance, and (ii) on each Transfer Date, beginning with the Transfer
Date in the Monthly Period following the Monthly Period in which the Early
Amortization Period begins, shall be equal to the least of (x) the excess of the
Available Principal Collections on deposit in the Principal Account with respect
to such Transfer Date, over the portion of such Available Principal Collections
applied to Class A Monthly Principal, Class M Monthly Principal and Class B
Monthly Principal on such Transfer Date, (y) the Collateral Amount (after taking
into account any adjustments to be made on such Transfer Date and the related
Distribution Date pursuant to Sections 5.5 and 5.6 and the payment of the
Class A Monthly Principal, Class M Monthly Principal and Class B Monthly
Principal), and (z) the Class C Principal Balance.


Section 5.4  Application of Available Finance Charge Collections and Available
Principal Collections.  On or before each Transfer Date, the Servicer shall
instruct the Indenture Trustee in writing (which writing shall be substantially
in the form of Exhibit B) to withdraw and the Indenture Trustee, acting in
accordance with such instructions, shall withdraw on such Transfer Date or
related Distribution Date, as applicable, to the extent of available funds, the
amount required to be withdrawn from the Finance Charge Account, the Principal
Account, the Principal Funding Account and the Distribution Account as follows:


(a)  On each Transfer Date, an amount equal to the Available Finance Charge
Collections with respect to the related Distribution Date will be distributed or
deposited in the following priority:


(i)  an amount equal to the unpaid Class A Monthly Interest for such
Distribution Date shall be deposited by Servicer or the Indenture Trustee into
the
30

--------------------------------------------------------------------------------





Distribution Account for distribution to the Class A Noteholders in accordance
with Section 6.2;


(ii)  an amount equal to the unpaid Class A Non-Use Fee, if any, not paid by the
Transferor pursuant to the Class A Note Purchase Agreement for the related
Distribution Period plus any Class A Non-Use Fee due but not paid to the Class A
Noteholders on any prior Distribution Date shall be deposited by Servicer or the
Indenture Trustee into the Distribution Account for distribution to the Class A
Noteholders in accordance with Section 6.2;


(iii)  an amount equal to the Class A Rated Additional Amounts, if any, for the
related Distribution Period plus any Class A Rated Additional Amounts due but
not paid to the Class A Noteholders on any prior Distribution Date shall be
deposited by Servicer or the Indenture Trustee into the Distribution Account for
distribution to the Class A Noteholders in accordance with Section 6.2;


(iv)  an amount equal to the Noteholder Servicing Fee for such Transfer Date,
plus the amount of any Noteholder Servicing Fee previously due but not
distributed to the Servicer on a prior Transfer Date, shall be distributed to
the Servicer;


(v)  an amount equal to the unpaid Class M Monthly Interest for such
Distribution Date, plus any Class M Deficiency Amount, plus the amount of any
Class M Additional Interest for such Distribution Date, plus the amount of any
Class M Additional Interest previously due but not distributed to Class M
Noteholders on a prior Distribution Date shall be deposited by the Servicer or
Indenture Trustee into the Distribution Account;


(vi)  an amount equal to the unpaid Class B Monthly Interest for such
Distribution Date, plus any Class B Deficiency Amount, plus the amount of any
Class B Additional Interest for such Distribution Date, plus the amount of any
Class B Additional Interest previously due but not distributed to Class B
Noteholders on a prior Distribution Date shall be deposited by the Servicer or
Indenture Trustee into the Distribution Account;


(vii)  an amount equal to the unpaid Class C Monthly Interest for such
Distribution Date, plus any Class C Deficiency Amount, plus the amount of any
Class C Additional Interest for such Distribution Date, plus the amount of any
Class C Additional Interest previously due but not distributed to Class C
Noteholders on a prior Distribution Date shall be deposited by the Servicer or
Indenture Trustee into the Distribution Account;


(viii)  an amount equal to the Aggregate Investor Default Amount and any
Investor Uncovered Dilution Amount for such Distribution Date shall be treated
as a portion of Available Principal Collections for such Distribution Date and,
during the Controlled Amortization Period or the Early Amortization Period,
deposited into the Principal Account on the related Transfer Date to the extent
needed to pay Monthly Principal on the related Distribution Date;


31

--------------------------------------------------------------------------------





(ix)  an amount equal to the sum of the aggregate amount of Investor Charge-Offs
and the amount of Reallocated Principal Collections which have not been
previously reimbursed pursuant to this clause (ix) shall be treated as a portion
of Available Principal Collections for such Distribution Date and, during the
Controlled Amortization Period or the Early Amortization Period, deposited into
the Principal Account on the related Transfer Date to the extent needed to pay
Monthly Principal on the related Distribution Date;


(x)  an amount equal to the amounts required to be deposited in the Spread
Account pursuant to subsection 5.10(f) shall be deposited into the Spread
Account as provided in subsection 5.10(f);


(xi)  an amount equal to the aggregate Class A Unrated Additional Amounts will
be paid to the Class A Noteholders; and, in the event of any shortfall in the
amount of Available Finance Charge Collections available for distribution in
respect of Class A Unrated Additional Amounts, (x) the Available Finance Charge
Collections shall be allocated ratably to each Class A Ownership Tranche in
accordance with its Class A Principal Balance and (y) any Available Finance
Charge Collections allocated pursuant to clause (x) to any Class A Ownership
Tranche in excess of its Class A Unrated Additional Amounts shall be reallocated
to each Class A Ownership Tranche that has a remaining shortfall in the
Available Finance Charge Collections allocated to it pursuant to clause (xii) in
order to cover its Class A Unrated Additional Amounts, which reallocation shall
be made ratably in accordance with the portion of the Principal Balances of all
remaining Class A Ownership Tranches represented by the Principal Balance of
such remaining Class A Ownership Tranche;


(xii)  an amount equal to any payments owed to any Class M Noteholders or any
other Person pursuant to any Class M Note Purchase Agreement shall be paid to
such Class M Noteholder or other Person;


(xiii)  an amount equal to any payments owed to any Class B Noteholders or any
other Person pursuant to the Class B Note Purchase Agreement shall be paid to
such Class B Noteholder or other Person;


(xiv)  an amount equal to any payments owed to any Class C Noteholders or any
other Person pursuant to the Class C Note Purchase Agreement shall be paid to
such Class C Noteholder or other Person; and


(xv)  the balance, if any, will constitute a portion of Excess Finance Charge
Collections for such Distribution Date.


(b)  During the Revolving Period, an amount equal to the Available Principal
Collections for the related Monthly Period will be treated as Shared Principal
Collections and applied in accordance with Section 8.5 of the Indenture;
provided, however, during any Mandatory Limited Amortization Period and on the
Non-Renewing Purchaser Scheduled Distribution Date, an amount equal to  the
Available Principal Collections for the related Monthly Period shall be
distributed or deposited in the following order of priority:


32

--------------------------------------------------------------------------------





(i)  an amount equal to the Class A Monthly Principal shall be deposited into
the Distribution Account on such Transfer Date for payment to the Class A
Noteholders in each Class A Ownership Group that is a Non-Renewing Ownership
Group, on a pro rata basis, until the Non-Renewing Purchaser Class A Principal
Balance has been reduced to zero;


(ii)  an amount equal to the Class M Monthly Principal shall be deposited into
the Distribution Account on such Transfer Date for payment to the Class M
Noteholders in each  Class M Ownership Group that is a Non-Renewing Ownership
Group, on a pro rata basis, until the Non-Renewing Purchaser Class M Principal
Balance has been reduced to zero; and


(iii)  the balance shall be treated as Shared Principal Collections and applied
in accordance with Section 8.5 of the Indenture.


(c)  On each Transfer Date following any Monthly Period during the Controlled
Amortization Period or the Early Amortization Period, an amount equal to the
Available Principal Collections for the related Monthly Period shall be
distributed or deposited in the following order of priority:


(i)  an amount equal to the Class A Monthly Principal for such Transfer Date
shall be deposited into the Distribution Account on such Transfer Date and on
each subsequent Transfer Date for payment to the Class A Noteholders on the
related Distribution Date until the Class A Principal Balance has been paid in
full;


(ii)  an amount equal to the Class M Monthly Principal for such Transfer Date,
if any, shall be deposited into the Distribution Account on such Transfer Date
and on each subsequent Transfer Date for payment to the Class M Noteholders on
the related Distribution Date until the Class M Principal Balance has been paid
in full;


(iii)  an amount equal to the Class B Monthly Principal for such Transfer Date,
if any, shall be deposited into the Distribution Account on such Transfer Date
and on each subsequent Transfer Date for payment to the Class B Noteholders on
the related Distribution Date until the Class B Principal Balance has been paid
in full;


(iv)  an amount equal to the Class C Monthly Principal for such Transfer Date,
if any, shall be deposited into the Distribution Account on such Transfer Date
and on each subsequent Transfer Date for payment to the Class C Noteholders on
the related Distribution Date until the Class C Principal Balance has been paid
in full; and


(v)  the balance shall be treated as Shared Principal Collections and applied in
accordance with Section 8.5 of the Indenture.


(d)  On each Distribution Date, the Indenture Trustee shall pay in accordance
with Section 6.2 to the Class A Noteholders from the Distribution Account, the
amount deposited into the Distribution Account pursuant to clauses 5.4(a)(i)
through (iii) and (xi) on the preceding Transfer Date, to the Class M
Noteholders from the Distribution Account, the amount deposited into the
Distribution Account pursuant to clauses 5.4(a)(v) and (xii), to the Class B
Noteholders
33

--------------------------------------------------------------------------------





from the Distribution Account, the amount deposited into the Distribution
Account pursuant to clauses 5.4(a)(vi) and (xiii) and to the Class C Noteholders
from the Distribution Account, the amount deposited into the Distribution
Account pursuant to clauses 5.4(a)(vii) and (xiv).


Section 5.5  Investor Charge-Offs.  On each Determination Date, the Servicer
shall calculate the Aggregate Investor Default Amount and any Investor Uncovered
Dilution Amount for the related Distribution Date.  If, on any Distribution
Date, the sum of the Aggregate Investor Default Amount and any Investor
Uncovered Dilution Amount for such Distribution Date exceeds the sum of the
amount of Available Finance Charge Collections with respect to such Distribution
Date, the Collateral Amount will be reduced (but not below zero) by the amount
of such excess (such reduction, an "Investor Charge-Off").


Section 5.6  Reallocated Principal Collections.  On each Transfer Date, the
Servicer shall apply, or shall instruct the Indenture Trustee in writing to
apply, Reallocated Principal Collections with respect to that Transfer Date, to
fund any deficiency pursuant to and in the priority set forth in clauses
5.4(a)(i) through (v) after giving effect to any withdrawal from the Spread
Account to cover such payments.  On each Transfer Date, the Collateral Amount
shall be reduced by the amount of Reallocated Principal Collections for such
Transfer Date.


Section 5.7  Excess Finance Charge Collections.  Series 2009-VFN shall be an
Excess Allocation Series with respect to Group One only.  For this purpose, each
outstanding series of certificates issued by World Financial Network Credit Card
Master Trust (other than series represented by the Collateral Certificate) shall
be deemed to be a Series in Group One. Subject to Section 8.6 of the Indenture,
Excess Finance Charge Collections with respect to the Excess Allocation Series
in Group One for any Transfer Date will be allocated to Series 2009-VFN in an
amount equal to the product of (x) the aggregate amount of Excess Finance Charge
Collections with respect to all the Excess Allocation Series in Group One for
such Distribution Date and (y) a fraction, the numerator of which is the Finance
Charge Shortfall for Series 2009-VFN for such Distribution Date and the
denominator of which is the aggregate amount of Finance Charge Shortfalls for
all the Excess Allocation Series in Group One for such Distribution Date.  The
"Finance Charge Shortfall" for Series 2009-VFN for any Distribution Date will be
equal to the excess, if any, of (a) the full amount required to be paid, without
duplication, pursuant to clauses 5.4(a)(i) through (ix) on such Distribution
Date over (b) the Available Finance Charge Collections with respect to such
Distribution Date (excluding any portion thereof attributable to Excess Finance
Charge Collections).


Section 5.8  Shared Principal Collections.  Subject to Section 4.4 of the
Pooling and Servicing Agreement and Section 8.5 of the Indenture, Shared
Principal Collections allocable to Series 2009-VFN on any Transfer Date shall
equal the product of (x) the aggregate amount of Shared Principal Collections
with respect to all Principal Sharing Series for such Transfer Date and (y) a
fraction, the numerator of which is the Principal Shortfall for Series 2009-VFN
for such Transfer Date and the denominator of which is the aggregate amount of
Principal Shortfalls for all the Series which are Principal Sharing Series for
such Transfer Date.  For this purpose, each outstanding series of certificates
issued by World Financial Network Credit Card Master Trust (other than series
represented by the Collateral Certificate) shall be deemed to be a Principal
Sharing Series.  The "Principal Shortfall" for Series 2009-VFN for any Transfer
Date shall equal, the excess, if any, of the sum, without duplication, of any
Mandatory Limited Payment Amount,
34

--------------------------------------------------------------------------------





Optional Amortization Amounts, Class A Monthly Principal, Class M Monthly
Principal, Class B Monthly Principal and Class C Monthly Principal with respect
to such Transfer Date over the amount of Available Principal Collections for
such Transfer Date (excluding any portion thereof attributable to Shared
Principal Collections).


Section 5.9  Certain Series Accounts.


(a)  The Indenture Trustee shall establish and maintain with an Eligible
Institution, which may be the Indenture Trustee in the name of the Trust, on
behalf of the Trust, for the benefit of the Noteholders, three segregated trust
accounts with such Eligible Institution (the "Finance Charge Account", the
"Principal Account" and the "Distribution Account"), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2009-VFN Noteholders.  The Indenture Trustee shall possess all right,
title and interest in all funds on deposit from time to time in the Finance
Charge Account, the Principal Account and the Distribution Account and in all
proceeds thereof.  The Finance Charge Account, the Principal Account and the
Distribution Account shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Series 2009-VFN Noteholders.  If at any
time the institution holding the Finance Charge Account, the Principal Account
and the Distribution Account ceases to be an Eligible Institution, the
Transferor shall notify the Indenture Trustee in writing, and the Indenture
Trustee upon being notified (or the Servicer on its behalf) shall, within ten
(10) Business Days, establish a new Finance Charge Account, a new Principal
Account, a new Principal Accumulation Account and a new Distribution Account
meeting the conditions specified above with an Eligible Institution, and shall
transfer any cash or any investments to such new Finance Charge Account, new
Principal Account, new Principal Accumulation Account and new Distribution
Account.  The Indenture Trustee, at the written direction of the Servicer, shall
make withdrawals from the Finance Charge Account, the Principal Account and the
Distribution Account from time to time, in the amounts and for the purposes set
forth in this Indenture Supplement.  Indenture Trustee at all times shall
maintain accurate records reflecting each transaction in the Finance Charge
Account, the Principal Account and the Distribution Account.


(b)  Funds on deposit in the Finance Charge Account, the Principal Account and
the Distribution Account, from time to time shall be invested and reinvested at
the direction of the Servicer by the Indenture Trustee in Eligible Investments
that will mature so that such funds will be available for withdrawal on or prior
to the following Transfer Date.


The Indenture Trustee shall hold such of the Eligible Investments as consists of
instruments, deposit accounts, negotiable documents, money, goods, letters of
credit, and advices of credit in the State of New York and/or Illinois. The
Indenture Trustee shall hold such of the Eligible Investments as constitutes
investment property through a securities intermediary, which securities
intermediary shall agree with the Indenture Trustee that (a) such investment
property shall at all times be credited to a securities account of the Indenture
Trustee, (b) such securities intermediary shall treat the Indenture Trustee as
entitled to exercise the rights that comprise each financial asset credited to
such securities account, (c) all property credited to such securities account
shall be treated as a financial asset, (d) such securities intermediary shall
comply with entitlement orders originated by the Indenture Trustee without the
further consent of any other person or entity, (e) such securities intermediary
will not agree with any person or entity other
35

--------------------------------------------------------------------------------





than the Indenture Trustee to comply with entitlement orders originated by such
other person or entity, (f) such securities accounts and the property credited
thereto shall not be subject to any lien, security interest or right of set-off
in favor of such securities intermediary or anyone claiming through it (other
than the Indenture Trustee), and (g) such agreement shall be governed by the
laws of the State of New York. Terms used in the preceding sentence that are
defined in the New York UCC and not otherwise defined herein shall have the
meaning set forth in the New York UCC.


Section 5.10  Spread Account.


(a)  On or prior to the Closing Date, the Indenture Trustee shall establish and
maintain with an Eligible Institution, which may be the Indenture Trustee in the
name of the Trust, on behalf of the Trust, for the benefit of the Class B
Noteholders and the Transferor, a segregated account (the "Spread Account"),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Class B Noteholders and the Transferor.  Except as
otherwise provided in this Section 5.10, the Indenture Trustee shall possess all
right, title and interest in all funds on deposit from time to time in the
Spread Account and in all proceeds thereof.  The Spread Account shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Class B Noteholders and the holder of the Transferor Interest.  If at any time
the institution holding the Spread Account ceases to be an Eligible Institution,
the Servicer shall notify the Indenture Trustee in writing, and the Indenture
Trustee upon being notified (or the Servicer on its behalf) shall, within ten
(10) Business Days (or such longer period as to which the Rating Agencies may
consent) establish a new Spread Account meeting the conditions specified above
with an Eligible Institution and shall transfer any cash or any investments to
such new Spread Account.  The Indenture Trustee, at the written direction of the
Servicer, shall (i) make withdrawals from the Spread Account from time to time
in an amount up to the Available Spread Account Amount at such time, for the
purposes set forth in this Indenture Supplement, and (ii) on each Transfer Date
prior to termination of the Spread Account, make a deposit into the Spread
Account in the amount specified in, and otherwise in accordance with, subsection
5.10(e).


(b)  Funds on deposit in the Spread Account shall be invested at the written
direction of the Servicer by the Indenture Trustee in Eligible Investments. 
Funds on deposit in the Spread Account on any Transfer Date, after giving effect
to any withdrawals from and deposits to the Spread Account on such Transfer
Date, shall be invested in such investments that will mature so that such funds
will be available for withdrawal on or prior to the following Transfer Date.


The Indenture Trustee shall hold such of the Eligible Investments as consists of
instruments, deposit accounts, negotiable documents, money, goods, letters of
credit, and advices of credit in the State of New York. The Indenture Trustee
shall hold such of the Eligible Investments as constitutes investment property
through a securities intermediary, which securities intermediary shall agree
with the Indenture Trustee that (a) such investment property shall at all times
be credited to a securities account of the Indenture Trustee, (b) such
securities intermediary shall treat the Indenture Trustee as entitled to
exercise the rights that comprise each financial asset credited to such
securities account, (c) all property credited to such securities account shall
be treated as a financial asset, (d) such securities intermediary shall comply
with entitlement orders originated by the Indenture Trustee without the further
consent of any other
36

--------------------------------------------------------------------------------





person or entity, (e) such securities intermediary will not agree with any
person or entity other than the Indenture Trustee to comply with entitlement
orders originated by such other person or entity, (f) such securities accounts
and the property credited thereto shall not be subject to any lien, security
interest, or right of set-off in favor of such securities intermediary or anyone
claiming through it (other than the Indenture Trustee), and (g) such agreement
shall be governed by the laws of the State of New York. Terms used in the
preceding sentence that are defined in the New York UCC and not otherwise
defined herein shall have the meaning set forth in the New York UCC. Except as
permitted by this subsection 5.10(b), the Indenture Trustee shall not hold
Eligible Investments through an agent or a nominee.


On each Transfer Date (but subject to subsection 5.10(c)), the Investment
Earnings, if any, accrued since the preceding Transfer Date on funds on deposit
in the Spread Account shall be paid to the holders of the Transferor Interest by
the Indenture Trustee upon written direction of the Servicer.  For purposes of
determining the availability of funds or the balance in the Spread Account for
any reason under this Indenture Supplement (subject to subsection 5.10(c)), all
Investment Earnings shall be deemed not to be available or on deposit; provided
that after the maturity of the Series 2009-VFN Notes has been accelerated as a
result of an Event of Default, all Investment Earnings shall be added to the
balance on deposit in the Spread Account and treated like the rest of the
Available Spread Account Amount.


(c)  If, on any Transfer Date, the aggregate amount of Available Finance Charge
Collections is less than the aggregate amount required to be deposited pursuant
to clause 5.4(a)(x), the Indenture Trustee, at the written direction of the
Servicer, shall withdraw from the Spread Account the amount of such deficiency
up to the Available Spread Account Amount and, if the Available Spread Account
Amount is less than such deficiency, Investment Earnings credited to the Spread
Account, and deposit such amount in the Distribution Account for payment to the
Class B Noteholders in respect of interest on the Class B Notes.


(d)  On the earlier of Series Termination Date and the date on which the Class A
Principal Balance and Class M Principal Balance have been paid in full, after
applying any funds on deposit in the Spread Account as described in subsection
5.10(c), the Indenture Trustee at the written direction of the Servicer shall
withdraw from the Spread Account an amount equal to the lesser of (i) the
Class B Principal Balance (after any payments to be made pursuant to subsection
5.4(c) on such date) and (ii) the Available Spread Account Amount and, if the
Available Spread Account Amount is not sufficient to reduce the Class B
Principal Balance to zero, Investment Earnings credited to the Spread Account up
to the amount required to reduce the Class B Principal Balance to zero, and the
Indenture Trustee upon the written direction of the Servicer or the Servicer
shall deposit such amounts into the Collection Account for distribution to the
Class B Noteholders in accordance with subsection 6.2(c).


(e)  On any day following the occurrence of an Event of Default with respect to
Series 2009-VFN and acceleration of the maturity of the Series 2009-VFN Notes
pursuant to Section 5.3 of the Indenture, Servicer shall withdraw from the
Spread Account an amount equal to the Available Spread Account Amount and
Indenture Trustee or Servicer shall deposit such amounts into the Distribution
Account for distribution to the Class B Noteholders, the Class A Noteholders and
the Class M Noteholders, in that order of priority, in accordance with Section
6.2, to fund any shortfalls in amounts owed to such Noteholders.


37

--------------------------------------------------------------------------------





(f)  If on any Transfer Date, after giving effect to all withdrawals from the
Spread Account, the Available Spread Account Amount is less than the Required
Spread Account Amount then in effect, Available Finance Charge Collections, to
the extent available, shall be deposited into the Spread Account pursuant to
clause 5.4(a)(x) up to the amount of the Spread Account Deficiency.


(g)  If, after giving effect to all deposits to and withdrawals from the Spread
Account with respect to any Transfer Date, the amount on deposit in the Spread
Account exceeds the Required Spread Account Amount, the Indenture Trustee acting
in accordance with the instructions of the Servicer, shall withdraw an amount
equal to such excess from the Spread Account and distribute such amount to the
Transferor.  On the date on which the Class B Principal Balance has been paid in
full, after making any payments to the Noteholders required pursuant to
subsections 5.10(c), (d) and (e), the Indenture Trustee, at the written
direction of Servicer, shall withdraw from the Spread Account all amounts then
remaining in the Spread Account and pay such amounts to the holders of the
Transferor Interest.


Section 5.11  Investment Instructions.  Any investment instructions required to
be given to the Indenture Trustee pursuant to the terms hereof must be given to
the Indenture Trustee no later than 11:00 a.m., New York City time, on the date
such investment is to be made.  In the event the Indenture Trustee receives such
investment instruction later than such time, the Indenture Trustee may, but
shall have no obligation to, make such investment.  In the event the Indenture
Trustee is unable to make an investment required in an investment instruction
received by the Indenture Trustee after 11:00 a.m., New York City time, on such
day, such investment shall be made by the Indenture Trustee on the next
succeeding Business Day.  In no event shall the Indenture Trustee be liable for
any investment not made pursuant to investment instructions received after 11:00
a.m., New York City time, on the day such investment is requested to be made. 
If investment instructions are not given with respect to funds in any Accounts,
such funds shall remain uninvested until instructions are delivered to the
Indenture Trustee in accordance with the terms hereof.


Section 5.12  Determination of LIBOR.


(a)  On each LIBOR Determination Date in respect of a Distribution Period, the
Indenture Trustee shall determine LIBOR on the basis of the rate for deposits in
United States dollars for a period of the Designated Maturity which appears on
the Designated LIBOR Page as of 11:00 a.m., London time, on such date.  If such
rate does not appear on the Designated LIBOR Page, the rate for that
Distribution Period Determination Date shall be determined on the basis of the
rates at which deposits in United States dollars are offered by the Reference
Banks at approximately 11:00 a.m., London time, on that day to prime banks in
the London interbank market for a period of the Designated Maturity.  The
Indenture Trustee shall request the principal London office of each of the
Reference Banks to provide a quotation of its rate.  If at least two (2) such
quotations are provided, the rate for that Distribution Period shall be the
arithmetic mean of the quotations.  If fewer than two (2) quotations are
provided as requested, the rate for that Distribution Period will be the
arithmetic mean of the rates quoted by major banks in New York City, selected by
the Servicer, at approximately 11:00 a.m., New York City time, on that day for
loans in United States dollars to leading European banks for a period of the
Designated Maturity.


38

--------------------------------------------------------------------------------





(b)  LIBOR applicable to the then current and the immediately preceding
Distribution Periods may be obtained by telephoning the Indenture Trustee at its
corporate trust office at (312) 827-8500 or such other telephone number as shall
be designated by the Indenture Trustee for such purpose by prior written notice
by the Indenture Trustee to the Lead Agent each Series 2009-VFN Noteholder from
time to time.


(c)  On each LIBOR Determination Date, the Indenture Trustee shall send to the
Servicer by facsimile transmission or electronic mail notification of LIBOR for
the following Distribution Period.


ARTICLE VI.

Delivery of Series 2009-VFN Notes; Distributions; Reports to Series 2009-VFN
Noteholders


Section 6.1  Delivery and Payment for the Series 2009-VFN Notes.  The Issuer
shall execute and issue, and the Indenture Trustee shall authenticate, the
Series 2009-VFN Notes in accordance with Section 2.3 of the Indenture.  The
Indenture Trustee shall deliver the Series 2009-VFN Notes to or upon the written
order of the Trust when so authenticated.


Section 6.2  Distributions.


(a)  On each Distribution Date, the Indenture Trustee shall distribute to each
Class A Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class A Noteholder's portion (determined
in accordance with Section 4.2 and Article V) of the amounts on deposit in the
Distribution Account that are allocated and available on such Distribution Date
and as are payable to the Class A Noteholders pursuant to this Indenture
Supplement.


(b)  On each Distribution Date, the Indenture Trustee shall distribute to each
Class M Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class M Noteholder's pro rata share of
the amounts on deposit in the Distribution Account that are allocated and
available on such Distribution Date and as are payable to the Class M
Noteholders pursuant to this Indenture Supplement.


(c)  On each Distribution Date, the Indenture Trustee shall distribute to each
Class B Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class B Noteholder's pro ratashare of the
amounts on deposit in the Distribution Account that are allocated and available
on such Distribution Date and as are payable to the Class B Noteholders pursuant
to this Indenture Supplement.


(d)  On each Distribution Date, the Indenture Trustee shall distribute to each
Class C Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class C Noteholder's pro rata share of
the amounts on deposit in the Distribution Account that are allocated and
available on such Distribution Date and as are payable to the Class C
Noteholders pursuant to this Indenture Supplement.


(e)  On each Distribution Date, if a shortfall in the amount of Available
Finance Charge Collections available for distribution in accordance with any
payment priority in clauses
39

--------------------------------------------------------------------------------





5.4(a)(i), (ii), (iii) or (xi) exists, the Available Finance Charge Collections
for such payment priority shall be allocated (a) ratably to each Class A
Ownership Group based on the relative proportion of their respective Tranche
Invested Amounts as a percentage of the Class A Principal Balance and (b) any
Available Finance Charge Collections allocated pursuant to clause (a) to any
Class A Ownership Group in excess of the amount owed to such Class A Ownership
Group for the related payment priority shall be reallocated to each Class A
Ownership Group that has a remaining shortfall in the Available Finance Charge
Collections allocated to it pursuant to clause (a) in order to cover the amount
owed to such Class A Ownership Group for the related payment priority, which
reallocation shall be made ratably based on the relative proportion of the
respective Tranche Invested Amounts of such remaining Class A Ownership Groups
as a percentage of the Class A Principal Balance of the remaining Class A
Ownership Groups. The amount of Available Principal Collections available for
distribution pursuant to Section 5.4(c) shall be allocated to each Class A
Ownership Group based on a pro rata basis based on the relative proportion of
their respective Tranche Invested Amounts as a percentage of the Class A
Principal Balance.


(f)  The distributions to be made pursuant to this Section 6.2 are subject to
the provisions of Sections 2.6, 6.1 and 7.1 of the Transfer and Servicing
Agreement, Section 11.2 of the Indenture and Section 7.1 of this Indenture
Supplement.


(g)  All payments set forth herein shall be made by wire transfer of immediately
available funds, provided that the Paying Agent, not less than five Business
Days prior to the Record Date relating to the first distribution to such Series
2009-VFN Noteholder, has been furnished with appropriate wiring instructions in
writing.


Section 6.3  Reports and Statements to Series 2009-VFN Noteholders.


(a)  On each Distribution Date, the Indenture Trustee shall forward to the Lead
Agent and each Series 2009-VFN Noteholder a statement substantially in the form
of Exhibit C prepared by the Servicer.


(b)  Not later than the second Business Day preceding each Distribution Date,
the Servicer shall deliver to the Owner Trustee, the Indenture Trustee and each
Rating Agency (i) a statement substantially in the form of Exhibit B prepared by
the Servicer and (ii)  a certificate of an Authorized Officer substantially in
the form of Exhibit D; provided that the Servicer may amend the form of Exhibit
B from time to time, with the prior written consent of the Indenture Trustee.


(c)  A copy of each statement or certificate provided pursuant to paragraph (a)
or (b) may be obtained by any Series 2009-VFN Noteholder by a request in writing
to the Servicer.


(d)  On or before January 31 of each calendar year, beginning with January 31,
2010, the Indenture Trustee shall furnish or cause to be furnished to each
Person who at any time during the preceding calendar year was a Series 2009-VFN
Noteholder, a statement prepared by the Servicer containing the information
which is required to be contained in the statement to Series 2009-VFN
Noteholders, as set forth in paragraph (a) above, aggregated for such calendar
year or the applicable portion thereof during which such Person was a Series
2009-VFN
40

--------------------------------------------------------------------------------





Noteholder, together with other information as is required to be provided by an
issuer of indebtedness under the Code.  Such obligation of the Indenture Trustee
shall be deemed to have been satisfied to the extent that substantially
comparable information shall be provided by the Servicer pursuant to any
requirements of the Code as from time to time in effect.


ARTICLE VII.

Series 2009-VFN Early Amortization Events


Section 7.1  Series 2009-VFN Early Amortization Events.  If any one of the
following events shall occur with respect to the Series 2009-VFN Notes:


(a)  failure on the part of Transferor or the "Transferor" under the Pooling and
Servicing Agreement (i) to make any payment or deposit required to be made by it
by the terms of the Pooling and Servicing Agreement, the Collateral Series
Supplement, the Transfer and Servicing Agreement, the Class A Note Purchase
Agreement, the Indenture or this Indenture Supplement on or before the date
occurring five (5) Business Days after the date such payment or deposit is
required to be made therein or herein or (ii) duly to observe or perform in any
material respect any other of its covenants or agreements set forth in the
Transfer and Servicing Agreement, the Class A Note Purchase Agreement, the
Pooling and Servicing Agreement, the Indenture or this Indenture Supplement,
which failure has a material adverse effect on the Series 2009-VFN Noteholders
and which continues unremedied for a period of thirty (30) days after the date
on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Transferor by the Indenture Trustee, or to the
Transferor and the Indenture Trustee by any Holder of the Series 2009-VFN Notes;


(b)  any representation or warranty made by Transferor or the "Transferor" under
the Pooling and Servicing Agreement, in the Transfer and Servicing Agreement,
the Class A Note Purchase Agreement or the Pooling and Servicing Agreement or
any information contained in a computer file or microfiche list required to be
delivered by it pursuant to Section 2.1 or subsection 2.6(c) of the Transfer and
Servicing Agreement or Section 2.1 or subsection 2.6(c) of the Pooling and
Servicing Agreement shall prove to have been incorrect in any material respect
when made or when delivered, which continues to be incorrect in any material
respect for a period of thirty (30) days after the date on which written notice
of such failure, requiring the same to be remedied, shall have been given to the
Transferor by the Indenture Trustee, or to the Transferor and the Indenture
Trustee by any Holder of the Series 2009-VFN Notes and as a result of which the
interests of the Series 2009-VFN Noteholders are materially and adversely
affected for such period; provided, however, that a Series 2009-VFN Early
Amortization Event pursuant to this subsection 6.1(b) shall not be deemed to
have occurred hereunder if the Transferor has accepted reassignment of the
related Receivable, or all of such Receivables, if applicable, during such
period in accordance with the provisions of the Transfer and Servicing Agreement
or the Pooling and Servicing Agreement;


(c)  the Portfolio Yield averaged over three consecutive Monthly Periods is less
than the Base Rate averaged over such period;


41

--------------------------------------------------------------------------------





(d)  a failure by Transferor or the "Transferor" under the Pooling and Servicing
Agreement to convey Receivables in Additional Accounts or Participations to the
Receivables Trust within five (5) Business Days after the day on which it is
required to convey such Receivables pursuant to subsection 2.6(b) of the
Transfer and Servicing Agreement or subsection 2.8(b) of the Pooling and
Servicing Agreement, respectively, provided that such failure shall not give
rise to an Early Amortization Event if, prior to the date on which such
conveyance was required to be completed, Transferor causes a reduction in the
principal balance of any Variable Interest to occur, so that, after giving
effect to that reduction (i) the Transferor Amount is not less than the Minimum
Transferor Amount (including the Additional Minimum Transferor Amount, if any)
and (ii) the sum of the aggregate amount of Principal Receivables plus amounts
on deposit in the Excess Funding Account is not less than the Required Principal
Balance;


(e)  any Servicer Default or any "Servicer Default" under the Pooling and
Servicing Agreement shall occur which would have a material adverse effect on
the Series 2009-VFN Holders;


(f)  the Class A Principal Balance shall not be paid in full on the Class A
Scheduled Final Payment Date;


(g)  a Change in Control has occurred;


(h)  as on any Determination Date:


(i)  as of any date of determination, the Quarterly Payment Rate Percentage is
less than   %; and


(ii)  the percentage equivalent of a fraction (A) the numerator of which is the
total Principal Receivables relating to any one Merchant (other than Redcats,
Limited Brands or any Merchant affiliated with any of the foregoing) as of the
end of any related Monthly Period and (B) the denominator of which is the
aggregate total Principal Receivables as of the end of such related Monthly
Period exceeds   %.


(i)  the Pension Benefit Guaranty Corporation shall file notice of a lien
pursuant to Section 4068 of the Employee Retirement Income Security Act of 1974
with regard to any of the assets of Comenity Bank, which lien shall secure a
liability in excess of $   and shall not have been released within 40 days;


(j)  a default shall have occurred and be continuing under any instrument or
agreement evidencing or securing indebtedness for borrowed money of Comenity
Bank in excess of $   which default (i) is a default in payment of any principal
or interest on such indebtedness when due or within any applicable grace period
or (ii) shall have resulted in acceleration of the maturity of such
indebtedness; or


(k)  without limiting the foregoing, the occurrence of an Event of Default with
respect to Series 2009-VFN and acceleration of the maturity of the Series
2009-VFN Notes pursuant to Section 5.3 of the Indenture.


42

--------------------------------------------------------------------------------





then, in the case of any event described in subsections 7.1(a), (b), (e),
(h)(ii), (i) or (j) of this Indenture Supplement, after the applicable grace
period set forth in such Sections, either (i) Indenture Trustee or (ii) the
Majority Noteholders by notice then given in writing to Transferor and Servicer
(and to the Indenture Trustee if given by the Holders) may declare that an early
amortization event (a "Early Amortization Event") has occurred as of the date of
such notice, and in the case of any event described in subsections 7.1(c), (d),
(f), (g), (h)(i) or (k)ofthis Indenture Supplement, an Early Amortization Event
shall occur without any notice or other action on the part of Indenture Trustee
or the Series 2009-VFN Noteholders immediately upon the occurrence of such
event.


In addition to the other consequences of a Series 2009-VFN Early Amortization
Event specified herein or a Trust Early Amortization Event, from and after the
occurrence of any Series 2009-VFN Early Amortization Event or a Trust Early
Amortization Event (until the same shall have been waived by all of the Series
2009-VFN Noteholders), with respect to any Account included in the Approved
Portfolios, Transferor shall no longer permit or require Merchant Adjustment
Payments (except those owed by Redcats) or In-Store Payments to be netted
against amounts owed to Transferor by the applicable Merchant but shall instead
exercise its rights to require each Merchant (other than Redcats) to transfer to
Servicer, not later than the third Business Day following receipt by such
Merchant of any In-Store Payments or the occurrence of any event giving rise to
Merchant Adjustment Payments, an amount equal to the sum of such In-Store
Payments and Merchant Adjustment Payments. In addition, if any bankruptcy or
other insolvency proceeding has been commenced against a Merchant, Servicer
shall require that Merchant to (i) stop accepting In-Store Payments and (ii)
inform Obligors who wish to make In-Store Payments that payment should instead
be sent to Servicer, provided that Servicer shall not be required to take such
action if (x) Servicer or Trustee has been provided a letter of credit, surety
bond or other similar instrument covering collection risk with respect to
In-Store Payments, (y) the Rating Agency Condition is satisfied with respect to
such letter of credit, surety bond or other similar instrument and (z) each of
the Series 2009-VFN Noteholders consents to such arrangement.


ARTICLE VIII.

Redemption of Series 2009-VFN Notes; Series Termination


Section 8.1   Optional Redemption of Series 2009-VFN Notes; Final Distributions.


(a)  On any Business Day occurring on or after the date on which the outstanding
principal balance of the Series 2009-VFN Notes is reduced to 5% or less of the
greatest ever Note Principal Balance, the Servicer shall have the option to
redeem the Series 2009-VFN Notes, at a purchase price equal to (i) if such day
is a Distribution Date, the Reassignment Amount for such Distribution Date or
(ii) if such day is not a Distribution Date, the Reassignment Amount for the
Distribution Date following such day.


(b)  Servicer shall give the Indenture Trustee at least thirty (30) days prior
written notice of the date on which Servicer intends to exercise such optional
redemption.  Not later than 12:00 noon, New York City time, on such day Servicer
shall deposit into the Collection Account in immediately available funds the
excess of the Reassignment Amount over the amount, if any,
43

--------------------------------------------------------------------------------





on deposit in the Principal Account.  Such redemption option is subject to
payment in full of the Reassignment Amount.  Following such deposit into the
Collection Account in accordance with the foregoing, the Collateral Amount for
Series 2009-VFN shall be reduced to zero and the Series 2009-VFN Noteholders
shall have no further security interest in the Receivables.  The Reassignment
Amount shall be distributed as set forth in subsection 8.1(d).


(c)           (i)  The amount to be paid by the Transferor with respect to
Series 2009-VFN in connection with a reassignment of Receivables to the
Transferor pursuant to subsection 2.4(e) of the Transfer and Servicing Agreement
shall equal the Reassignment Amount for the first Distribution Date following
the Monthly Period in which the reassignment obligation arises under the
Transfer and Servicing Agreement.


(ii)  The amount to be paid by the Transferor with respect to Series 2009-VFN in
connection with a repurchase of the Notes pursuant to Section 7.1 of the
Transfer and Servicing Agreement shall equal the Reassignment Amount for the
Distribution Date of such repurchase.


(d)  With respect to (a) the Reassignment Amount deposited into the Distribution
Account pursuant to Section 8.1 or (b) the proceeds of any sale of Receivables
pursuant to clause 5.5(a)(iii) of the Indenture with respect to Series 2009-VFN,
the Indenture Trustee shall, in accordance with the written direction of the
Servicer, not later than 12:00 noon, New York City time, on the related
Distribution Date, make distributions of the following amounts (in the priority
set forth below and, in each case, after giving effect to any deposits and
distributions otherwise to be made on such date) in immediately available
funds:  (i) (x) the Class A Principal Balance on such Distribution Date will be
distributed to the Class A Noteholders and (y) an amount equal to the sum of (A)
Class A Monthly Interest for such Distribution Date, (B) any Class A Monthly
Interest previously due but not distributed to the Class A Noteholders on any
prior Distribution Date, (C) Class A Non-Use Fees, if any, due and payable on
such Distribution Date or any prior Distribution Date and (D) Class A Additional
Amounts, if any, due and payable on such Distribution Date or any prior
Distribution Date will be distributed to the Class A Noteholders, (ii)(x) the
Class M Principal Balance on such Distribution Date will be distributed to the
Class M Noteholders and (y) an amount equal to the sum of (A) Class M Monthly
Interest for such Distribution Date, (B) any Class M Deficiency Amount for such
Distribution Date, (C) the amount of Class M Additional Interest, if any, for
such Distribution Date and any Class M Additional Interest previously due but
not distributed to the Class M Noteholders on any prior Distribution Date, and
(D) Class M Additional Amounts, if any, due and payable on such Distribution
Date or any prior Distribution Date will be distributed to the Class M
Noteholders, (iii)(x) the Class B Principal Balance on such Distribution Date
will be distributed to the Class B Noteholders and (y) an amount equal to the
sum of (A) Class B Monthly Interest for such Distribution Date, (B) any Class B
Deficiency Amount for such Distribution Date, (C) the amount of Class B
Additional Interest, if any, for such Distribution Date and any Class B
Additional Interest previously due but not distributed to the Class B
Noteholders on any prior Distribution Date, and (D) Class B Additional Amounts,
if any, due and payable on such Distribution Date or any prior Distribution Date
will be distributed to the Class B Noteholders, (iv)(x) the Class C Principal
Balance on such Distribution Date will be distributed to the Class C Noteholders
and (y) an amount equal to the sum of (A) Class C Monthly Interest for such
Distribution Date, (B) any Class C Deficiency Amount for such
44

--------------------------------------------------------------------------------





Distribution Date, (C) the amount of Class C Additional Interest, if any, for
such Distribution Date and any Class C Additional Interest previously due but
not distributed to the Class C Noteholders on any prior Distribution Date, and
(D) Class C Additional Amounts, if any, due and payable on such Distribution
Date or any prior Distribution Date will be distributed to the Class C
Noteholders, and (v) any excess shall be released to the Issuer.


Section 8.2  Series Termination.  The right of the Series 2009-VFN Noteholders
to receive payments from the Trust will terminate on the first Business Day
following the Series Termination Date.


ARTICLE IX.

Miscellaneous Provisions


Section 9.1  Ratification of Indenture; Amendments; Voting.


(a)  As supplemented by this Indenture Supplement, the Indenture is in all
respects ratified and confirmed and the Indenture as so supplemented by this
Indenture Supplement shall be read, taken and construed as one and the same
instrument.  This Indenture Supplement may be amended only by a Supplemental
Indenture entered in accordance with the terms of Section 10.1 or 10.2 of the
Indenture.  For purposes of the application of Section 10.2 to any amendment of
this Indenture Supplement, the Series 2009-VFN Noteholders shall be the only
Noteholders whose vote shall be required.  The Transferor shall provide notice
of any amendment to this Indenture Supplement to S&P.


(b)  In determining whether the Holders of Notes representing the requisite
percentage of Class A Notes have given any consent or waiver hereunder or under
any other Transaction Document, during the Revolving Period, Holders of Class A
Notes representing the requisite percentage of both the Class A Note Principal
Balance and the Class A Maximum Principal Balance shall be required to have
given such consent or waiver.


Section 9.2  Form of Delivery of the Series 2009-VFN Notes.  The Class A Notes,
the Class M Notes and the Class B Notes shall be Definitive Notes and shall be
registered in the Note Register in the name of the initial purchasers of such
Notes identified in the Note Purchase Agreements.


Section 9.3  Notices.  Any required notice shall be made to the Rating Agencies
and the Noteholders at the following:


(a)  If to DBRS: DBRS, Inc., 140 Broadway, 35th Floor, New York, New York, 10005
and ABS_Surveillance@dbrs.com.


(b)  If to the Lead Agent, to the address specified in the applicable Note
Purchase Agreement.


(c)  If to the Series 2009-VFN Noteholders, to the address specified in the
applicable Note Purchase Agreement.


45

--------------------------------------------------------------------------------





Section 9.4  Counterparts.  This Indenture Supplement may be executed in two or
more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.


Section 9.5  GOVERNING LAW.  THIS INDENTURE SUPPLEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.


Section 9.6  Limitation of Liability.  Notwithstanding any other provision
herein or elsewhere, this Agreement has been executed and delivered by U.S. Bank
Trust National Association, not in its individual capacity, but solely in its
capacity as Owner Trustee of the Trust, in no event shall U.S. Bank Trust
National Association in its individual capacity have any liability in respect of
the representations, warranties, or obligations of the Trust hereunder or under
any other document, as to all of which recourse shall be had solely to the
assets of the Trust, and for all purposes of this Agreement and each other
document, the Owner Trustee (as such or in its individual capacity) shall be
subject to, and entitled to the benefits of, the terms and provisions of the
Trust Agreement.


Section 9.7  Rights of the Indenture Trustee.  The Indenture Trustee shall have
herein the same rights, protections, indemnities and immunities as specified in
the Master Indenture.


Section 9.8  Additional Provisions.  Notwithstanding anything to the contrary in
any Transaction Document, until the Series Termination Date:


(a)  The Indenture Trustee shall not agree to any extension of the 60 day
periods referred to in Section 2.4 or 3.3 of the Transfer and Servicing
Agreement;


(b)  Notwithstanding subsection 3.3(j) of the Transfer and Servicing Agreement,
neither Transferor nor Servicer will take any action to cause any Receivable to
be evidenced by, or to constitute, chattel paper, and each represents that none
of the Receivables is evidenced by, or constitutes, chattel paper.


(c)  Without the consent of each Class A Noteholder (which consent shall not be
unreasonably withheld or delayed), Transferor shall not (i) engage in any
transaction described in Section 4.2 of the Transfer and Servicing Agreement,
(ii) designate additional or substitute Transferors or Credit Card Originators
as permitted by Section 2.9 or 2.10 of the Transfer and Servicing Agreement,
(iii) increase the percentage of Principal Receivables referred to in the
proviso to clause (f) of the definition of "Eligible Account", (iv) amend any
Transaction Document in a manner that adversely affects the Class A Noteholders,
(v) amend the Transfer and Servicing Agreement to permit the addition of
receivables arising in VISA, MasterCard or any other type of open end revolving
credit card account other than those in the Identified Portfolio or (vi) amend
this Indenture Supplement.


46

--------------------------------------------------------------------------------





(d)  The Additional Minimum Transferor Amount is hereby specified as an
additional amount to be considered part of the Minimum Transferor Amount
pursuant to clause (b) of the definition of Minimum Transferor Amount.


(e)  The Transferor may designate additional Approved Portfolios if (a) the
Rating Agency Condition is satisfied with respect to that designation and (b)
the Transferor delivers to the Indenture Trustee an Opinion of Counsel that all
UCC financing statements or amendments required to perfect the interest of the
Trust and, if the date of determination is prior to the Certificate Trust
Termination Date, the Trustee in Receivables arising in accounts included in
each such Additional Portfolio have been made.


Section 9.9  No Petition.  The Issuer and the Indenture Trustee, by entering
into this Indenture Supplement, and each Series 2009-VFN Noteholder, by
accepting a Series 2009-VFN Note, hereby covenant and agree that they will not
at any time institute against the Issuer, or join in any institution against the
Issuer of, any bankruptcy proceedings under any United States Federal or state
bankruptcy or similar law in connection with any obligations relating to the
Series 2009-VFN Noteholders, the Indenture or this Indenture Supplement;
provided, however, that nothing herein shall prohibit the Indenture Trustee from
filing proofs of claim or otherwise participating in such proceedings instituted
by any other person.  The provisions of this Section 9.8 shall survive the
termination of this Indenture Supplement.


Section 9.10  Additional Requirements for Registration of and Limitations on
Transfer and Exchange of Notes.


(a)  All Transfers will be subject to the transfer restrictions set forth on the
Notes.


(b)  No Transfer (or purported Transfer) of a Class M Note, Class B Note or
Class C Note (or economic interest therein) shall be made by Comenity Bank, the
Transferor or any person which is considered the same person as Comenity Bank or
the Transferor for U.S. Federal income tax purposes (except to a person which is
considered the same person as Comenity Bank for such purposes) and any such
Transfer (or purported Transfer) of such Notes shall be void ab initio unless an
Opinion of Counsel is first delivered to the Indenture Trustee to the effect
that such Notes will constitute debt for U.S. federal income tax purposes.


 [SIGNATURE PAGE FOLLOWS]
47

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed and delivered by their respective duly authorized officers on the
day and year first above written.


WORLD FINANCIAL NETWORK CREDIT
CARD MASTER NOTE TRUST,  as Issuer


By:  U. S. Bank Trust National Association, not in
its individual capacity, but solely as Owner Trustee


By:  /s/ Annette Morgan
      Name:  Annette Morgan
      Title:  Assistant Vice President






UNION BANK, N.A., as Indenture Trustee


By:  /s/ Eva Aryeetey
      Name:  Eva Aryeetey
      Title:  Vice President
 
 

 
S-1
Indenture Supplement




--------------------------------------------------------------------------------





Acknowledged and Accepted:




WFN CREDIT COMPANY, LLC
  as Transferor and as sole Class M Noteholder,
  Class B Noteholder and Class C Noteholder


By:  /s/ Ronald C. Reed
       Name: Ronald C. Reed
       Title: Vice President and Treasurer
 





 
S-2
Indenture Supplement


 

--------------------------------------------------------------------------------